Exhibit 10.1
EXECUTION VERSION
 
SENIOR BRIDGE LOAN AGREEMENT
Dated as of April 21, 2011
among
PLD INTERNATIONAL INCORPORATED,
as Borrower,

Various Lenders
J.P. MORGAN EUROPE LIMITED,
as Administrative Agent
J.P. MORGAN SECURITIES LLC
Sole Lead Arranger and Book Runner
 
Senior Bridge Loan Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS AND INTERPRETATION
    1  
1.1 Defined Terms
    1  
1.2 Other Interpretive Provisions
    17  
1.3 Accounting Terms
    17  
1.4 Times of Day
    17  
 
       
ARTICLE II. COMMITMENTS AND LOANS
    17  
2.1 Term Loans
    17  
2.2 Borrowings and Continuations of Loans
    17  
2.3 Prepayments
    18  
 
       
ARTICLE III. GENERAL LOAN PROVISIONS
    19  
3.1 Minimum Amounts for Borrowings, Continuations or Prepayments
    19  
3.2 Termination or Reduction of Commitments
    20  
3.3 Repayment of Loans
    20  
3.4 Interest
    20  
3.5 Fees
    21  
3.6 Computation of Interest and Fees
    22  
3.7 Evidence of Debt
    22  
3.8 Payments Generally; Administrative Agent’s Clawback
    22  
3.9 Sharing of Payments by Lenders
    24  
3.10 Extension of Maturity Date
    24  
 
       
ARTICLE IV. TAXES, YIELD PROTECTION AND ILLEGALITY
    25  
4.1 Taxes
    25  
4.2 Illegality
    28  
4.3 Market Disruptions
    29  
4.4 Increased Costs Generally
    29  
4.5 Compensation for Losses
    31  
4.6 Mitigation Obligations; Replacement of Lenders
    31  
4.7 Survival
    32  
 
       
ARTICLE V. CONDITIONS PRECEDENT
    32  
5.1 Conditions to Effectiveness
    32  
5.2 Conditions to all Loans
    34  
 
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    35  
6.1 Existence, Qualification and Power
    35  

Senior Bridge Loan Agreement

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
6.2 Authorization; No Contravention
    35  
6.3 Governmental Authorization; Other Consents
    35  
6.4 Binding Effect
    35  
6.5 Margin Regulations
    36  
6.6 Investment Company Act
    36  
6.7 Litigation
    36  
6.8 No Default
    36  
6.9 Compliance with Laws
    36  
6.10 Solvency
    36  
 
       
ARTICLE VII. AFFIRMATIVE COVENANTS
    36  
7.1 Information
    36  
7.2 Notices
    37  
7.3 Payment of Obligations
    38  
7.4 Preservation of Existence, Etc
    38  
7.5 Compliance with Laws
    38  
7.6 Use of Proceeds
    39  
 
       
ARTICLE VIII. NEGATIVE COVENANTS
    39  
8.1 Fundamental Changes
    39  
8.2 Change in Nature of Business
    39  
8.3 Amendment to Tender Offer Documents
    39  
 
       
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
    39  
9.1 Events of Default
    39  
9.2 Remedies Upon Event of Default
    41  
9.3 Application of Funds
    41  
 
       
ARTICLE X. ADMINISTRATIVE AGENT
    42  
10.1 Appointment and Authority
    42  
10.2 Rights as a Lender
    42  
10.3 Exculpatory Provisions
    42  
10.4 Reliance by Administrative Agent
    43  
10.5 Delegation of Duties
    44  
10.6 Resignation of Administrative Agent
    44  
10.7 Non-Reliance on Administrative Agent and Other Lenders
    44  
10.8 No Other Duties, Etc
    45  
10.9 Administrative Agent May File Proofs of Claim
    45  

Senior Bridge Loan Agreement

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE XI. MISCELLANEOUS
    45  
11.1 Amendments, Etc
    45  
11.2 Notices; Effectiveness; Electronic Communication
    47  
11.3 No Waiver; Cumulative Remedies
    49  
11.4 Expenses; Indemnity; Damage Waiver
    49  
11.5 Payments Set Aside
    51  
11.6 Changes to Lenders
    51  
11.7 Treatment of Certain Information; Confidentiality
    55  
11.8 Right of Setoff
    56  
11.9 Interest Rate Limitation
    56  
11.10 Counterparts; Integration; Effectiveness
    57  
11.11 Severability
    57  
11.12 Replacement of Lenders
    57  
11.13 GOVERNING LAW; JURISDICTION; ETC
    58  
11.14 USA Patriot Act Notice
    59  
11.15 Know Your Customers
    59  
11.16 Time of the Essence
    60  
11.17 Judgment Currency
    60  
11.18 Entire Agreement
    61  
11.19 No Fiduciary Duty
    61  
11.20 Survival
    61  

Senior Bridge Loan Agreement

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES

         
 
  1.1   Pricing Schedule
 
  1.2   Mandatory Cost Formulae
 
  2.1   Commitments and Percentages
 
  11.2   Certain Addresses for Notices
 
  11.6   Processing and Recordation Fees

Senior Bridge Loan Agreement

iv



--------------------------------------------------------------------------------



 



EXHIBITS
Form of
A   Loan Notice
B   Parent Guaranty
C   Transfer Certificate
Senior Bridge Loan Agreement

v



--------------------------------------------------------------------------------



 



SENIOR BRIDGE LOAN AGREEMENT
     This SENIOR BRIDGE LOAN AGREEMENT dated as of April 21, 2011 is among PLD
INTERNATIONAL INCORPORATED, a Delaware corporation (“Borrower”), various Lenders
(defined below) and J.P. MORGAN EUROPE LIMITED, as Administrative Agent.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS AND INTERPRETATION
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Act” has the meaning specified in Section 11.14.
     “Administrative Agent” means J.P. Morgan Europe Limited, in its capacity as
administrative agent under the Loan Documents, or any successor in such
capacity.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent Parties” has the meaning specified in Section 11.2.3.
     “Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time. The initial Aggregate Commitments are
€500,000,000.
     “Agreement” means this Senior Bridge Loan Agreement.
     “Agreement Currency” has the meaning specified in Section 11.17.
     “Applicable Margin” means a percentage rate per annum determined in
accordance with Schedule 1.1.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means J.P. Morgan Securities LLC, in its capacity as sole lead
arranger and joint book runner under the Loan Documents.
Senior Bridge Loan Agreement

1



--------------------------------------------------------------------------------



 



     “Asset Sale” means, the sale, lease, assignment or other transfer or
disposition (including as a result of a condemnation) of any property for value
(each a “Disposition”) by the Primary Operating Company (so long as the Primary
Operating Company is at such time ProLogis or a parent company of ProLogis) or
any of its subsidiaries to any other Person, other than (i) dispositions of
assets in the ordinary course of business, (ii) the granting of non-exclusive
licenses of intellectual property in the ordinary course of business, (iii) the
sale or discounting of delinquent notes or past due or impaired accounts
receivable for collection purposes (but not for factoring, securitization or
other financing purposes), (iv) the Disposition of surplus or obsolete equipment
or other assets no longer used or useful in the business, (v) the Disposition of
cash or cash equivalents and (vi) Dispositions made to an Affiliate.
     “Availability Period” means, the period from the Closing Date to the
earliest of (i) the Business Day immediately preceding the Maturity Date,
(ii) the date on which the Aggregate Commitments are reduced to zero, (iii) the
date of termination of the Commitment of each Lender pursuant to Section 9.2 and
(iv) the date on which the Public Company owns, directly or indirectly, 100% of
the Units.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 7.1.
     “Borrowing” means a borrowing consisting of simultaneous Loans having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.
     “Business Day” means:
     (a) any day other than (i) a Saturday or Sunday or (ii) a day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, London; and
     (b) if such day relates to any interest rate setting, any funding,
disbursement, settlement or payment in respect of any Eurocurrency Rate Loan, or
any other dealings to be carried out pursuant to this Agreement in respect of
any Eurocurrency Rate Loan, a TARGET Day.
     “Capital Lease” means a lease or sublease that, in accordance with GAAP,
has been or should be capitalized on the books of the lessee.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
Senior Bridge Loan Agreement

2



--------------------------------------------------------------------------------



 



regulatory authorities, in each case pursuant to Basel III, shall in each case
shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.
     “Change of Control” means an event or series of events (other than the
Proposed Merger Transaction) by which:
     (a) the Public Company shall cease to own, directly or indirectly, 100% of
the equity interests of (i) Borrower and (ii) after the consummation of the
Proposed Merger Transaction, ProLogis and the Primary Operating Company (if
other than ProLogis);
     (b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) or more of the equity securities of the
Public Company entitled to vote for members of the board of directors or
equivalent governing body of the Public Company on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);
     (c) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Public Company cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (d) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Public Company, or
control over the equity securities of the Public Company entitled to vote for
members of the board of directors or equivalent governing body of Public Company
on a fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such securities.
Senior Bridge Loan Agreement

3



--------------------------------------------------------------------------------



 



     “Closing Date” means the first date all the conditions precedent in Section
5.1 are satisfied or waived in accordance with Section 11.1.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender, its obligation to make Loans to
Borrower pursuant to Section 2.1 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.1 under the
caption “Commitment” or opposite such caption in the Transfer Certificate
pursuant to which such Lender becomes a Party, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
     “Compensation Amount” has the meaning specified in Section 4.6.2.
     “Consolidated Subsidiary” means, with respect to any Person (a “Parent”),
any other Person in which such Parent directly or indirectly holds an Equity
Interest and which would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
Borrower.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Parties” means, collectively, Administrative Agent and each Lender.
     “Customary Recourse Exceptions” means, with respect to any Non-Recourse
Debt, exclusions from the exculpation provisions with respect to such
Non-Recourse Debt for fraud, misapplication of cash, environmental claims, and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
     “Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
Senior Bridge Loan Agreement

4



--------------------------------------------------------------------------------



 



     “Default Rate” means, with respect to any Loan, an interest rate equal to
the interest rate (including any Applicable Margin and any Mandatory Cost, if
any) otherwise applicable to such Loan plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Discharged Rights and Obligations” has the meaning specified in Section
11.6.5(c).
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, (d) a bank, finance company, insurance company or other
financial institution that (A) has (or, in the case of a bank is a subsidiary of
a bank holding company that has) a rating of its senior debt obligations of not
less than BBB+ by S&P or Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Borrower and Administrative Agent and (B) has total assets
in excess of $10,000,000,000 or (e) any other Person (other than a natural
person) approved by Administrative Agent, and, unless an Event of Default has
occurred and is continuing, Borrower (such approvals not to be unreasonably
withheld or delayed); provided that (i) an “Eligible Assignee” shall not include
Borrower or Borrower’s Affiliates, and (ii) an “Eligible Assignee” shall be able
to make the representations set forth in Section 4.1.6(a).
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of Euro.
     “Environmental Laws” means all Laws relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Public Company or any of its subsidiaries
(including Borrower), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding.
Senior Bridge Loan Agreement

5



--------------------------------------------------------------------------------



 



     “Equity Offering” means any public offering of Equity Interests of the
Public Company, excluding Equity Interests issued or sold pursuant to any
dividend reinvestment plan, employee stock option plan, exercise of stock
options or similar arrangement.
     “Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate appearing on the Reuters “EURIBOR 01” screen
displaying the EURIBO Rate (or on any successor or substitute screen provided by
Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent in consultation with the Borrower from time to time
for purposes of providing quotations of interest rates applicable to deposits in
Euro in the European interbank market) at approximately 10:00 a.m., Brussels
time, on the Quotation Day for such Interest Period, as the rate for deposits in
Euro with a maturity comparable to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by Administrative Agent
to be the rate at which deposits in Euro for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made or continued by Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Reference Bank to
major banks in the London or other relevant interbank market for such currency
at their request at approximately 10:00 a.m. (Brussels time) on the Quotation
Day.
     “Eurocurrency Rate Loan” means any Loan that bears interest at a rate based
on the Eurocurrency Rate.
     “Event of Default” has the meaning specified in Section 9.1.
     “Excluded Debt” means (a) Indebtedness hereunder, (b) Indebtedness arising
under the Global Agreement and any refinancing thereof, (c) Indebtedness of
ProLogis or any subsidiary thereof arising under any other credit facility that
exists on the date hereof and any refinancing thereof (except to the extent that
the amount of credit available under any such credit facility is increased after
the date hereof), (d) Indebtedness of AMB Property Corporation or any subsidiary
thereof arising under any credit facility that exists on the date hereof and any
refinancing thereof (except to the extent that the amount of credit available
under any such credit facility is increased upon or after consummation of the
Proposed Merger Transaction), (e) Indebtedness incurred in connection with the
Proposed Exchange Transaction, (f) Indebtedness incurred by any foreign
subsidiary if the proceeds thereof cannot be repatriated to the United States
without adverse tax consequences, (g) intercompany Indebtedness,
(h) Non-Recourse Debt secured by real property interests and (i) private equity
capital raised in connection with the Public Company’s property fund business,
including any capital raised by the Public Company in connection with the
contribution of assets to a property fund.
     “Excluded Taxes” means, with respect to Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of any Obligor hereunder or under any Loan Document, (a) taxes
imposed on or measured by its overall net
Senior Bridge Loan Agreement

6



--------------------------------------------------------------------------------



 



income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized, in which its principal office is
located, in which it is otherwise conducting business and subject to such taxes
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Obligor is located,
and (c) except as provided in the following sentence, in the case of a Non-U.S.
Lender (other than an assignee or transferee pursuant to a request by Borrower
under Section 11.12), any United States federal withholding tax (including
FATCA) that is imposed on amounts payable to such Non-U.S. Lender at the time
such Non-U.S. Lender becomes a Party (or designates a new Lending Office) or is
attributable to such Non-U.S. Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 4.1.5, except to the extent
that such Non-U.S. Lender (in relation to any designation of a new Lending
Office) or its assignor or transferor (in the case of such Non-U.S. Lender
becoming a Party) was entitled, at the time of designation of a new Lending
Office or assignment or transfer, to receive additional amounts from such
Obligor with respect to such withholding tax. Notwithstanding anything to the
contrary contained in this definition, if the Obligations have been accelerated
pursuant to Section 9.2, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made to any Lender hereunder or under any other
Loan Documents (regardless of whether such Lender has complied with Section
4.1.5).
     “Exemption Representation” has the meaning specified in Section 4.1.6(a).
     “Existing Lender” has the meaning specified in Section 11.6.1.
     “Facility Fee Rate” means a rate per annum determined in accordance with
Schedule 1.1.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement and any regulations or official interpretations thereof.
     “Federal Reserve Bank” means the Board of Governors of the Federal Reserve
System of the United States.
     “Fee Letter” means the fee letter dated as of April 17, 2011, entered into
among ProLogis, Administrative Agent and the Arranger in connection with the
transactions contemplated hereby.
     “Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by the Public Company and reasonably acceptable to
Administrative Agent.
     “Fitch Rating” means the most recently-announced rating from time to time
of Fitch assigned to long-term senior, unsecured non-credit enhanced debt
securities issued by ProLogis (or, after the Proposed Merger Transaction, the
Primary Operating Company, so long as the Primary Operating Company (i) is a
parent company of ProLogis and (ii) is a guarantor of the Obligations) as to
which no letter of credit, guaranty or third party credit support is in place,
regardless of whether any such debt has been issued at the time such rating was
issued.
Senior Bridge Loan Agreement

7



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funding Date” means the first date on which all conditions in Section 5.2
are satisfied or waived in accordance with Section 11.1.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Global Agreement” means the Global Senior Credit Agreement dated as of
October 6, 2005 among ProLogis, various affiliates thereof, various lenders,
various agents and Bank of America, N.A., as Global Administrative Agent.
     “Governmental Authority” means the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
     “Guarantor” means (a) prior to consummation of the Proposed Merger
Transaction, ProLogis, and (b) after consummation of the Proposed Merger
Transaction, each of ProLogis, the Primary Operating Company (if other than
ProLogis) and any parent company of the Primary Operating Company (regardless of
whether the Primary Operating Company is ProLogis) that guarantees any
Indebtedness of the Primary Operating Company.
     “Guaranty” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any asset of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent
Senior Bridge Loan Agreement

8



--------------------------------------------------------------------------------



 



or otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, for any Person, all monetary obligations (without
duplication) of such Person (a) for borrowed money, (b) evidenced by bonds,
debentures, notes, or similar instruments, (c) to pay the deferred purchase
price of property or services except (i) trade payables arising in the ordinary
course of business, (ii) deferred tax Liabilities, (iii) obligations incurred in
the ordinary course of business to pay the purchase price of stock so long as
such obligations are paid within customary settlement terms, and
(iv) obligations to purchase stock (other than stock of PEPR or any of its
Consolidated Subsidiaries or Affiliates) pursuant to subscription or stock
purchase agreements in the ordinary course of business, (d) secured by a Lien
existing on any property of such Person, whether or not such obligation shall
have been assumed by such Person; provided that the amount of any Indebtedness
under this clause (d) that has not been assumed by such Person shall be equal to
the lesser of the stated amount of such Indebtedness or the fair market value of
the property securing such Indebtedness, (e) arising under Capital Leases to the
extent included on a balance sheet of such Person, (f) arising under Swap
Contracts exclusive of interest rate contracts purchased to hedge indebtedness
in the ordinary course of business and net of obligations owed to such Person
under Swap Contracts, and (g) arising under any Guaranty of such Person (other
than (i) endorsements in the ordinary course of business of negotiable
instruments or documents for deposit or collection, (ii) indemnification
obligations and purchase price adjustments pursuant to acquisition agreements
entered into in the ordinary course of business, and (iii) any Guaranty of
Liabilities of a third party that do not constitute Indebtedness). The amount of
any Indebtedness shall be determined without giving effect to any mark-to-market
increase or decrease resulting from the purchase accounting impact of corporate
or portfolio acquisition or any mark-to-market remeasurement of the amount of
any Indebtedness denominated in any currency other than Euro. Indebtedness shall
not include obligations under any assessment, performance, bid or surety bond or
any similar bonding obligation.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 11.4.2.
     “Information” has the meaning specified in Section 11.7.
     “Interest Payment Date” means, as to any Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided that if
any Interest Period exceeds three
Senior Bridge Loan Agreement

9



--------------------------------------------------------------------------------



 



months, the date that falls three months after the first day of such Interest
Period shall also be an Interest Payment Date.
     “Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or continued as
a Eurocurrency Rate Loan, as applicable, and ending on the date 7 or 14 days or
one, two, three or six months thereafter, as selected by Borrower in the
applicable Loan Notice (or any such other period as may be agreed to by Borrower
and each Lender), and (b) as to any Substitute Rate Loan, a period agreed upon
by the Borrower and the Administrative Agent (after consultation with the
Lenders) or, in the absence of such agreement, a period of one month or such
lesser period as the Administrative Agent deems customary in the relevant market
for loans bearing interest based upon a rate similar to the Substitute Rate;
provided that, in each case:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
next succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Judgment Currency” has the meaning specified in Section 11.17.
     “Laws” means, collectively, all international, foreign, national, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” means each Person listed on Schedule 2.1 as of the date hereof,
and the successors and permitted assigns of any of the foregoing, other than any
such Person that ceases to be a Party pursuant to a Transfer Certificate.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
     “Liabilities” means (without duplication), for any Person, (a) any
obligations required by GAAP to be classified upon such Person’s balance sheet
as liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
Senior Bridge Loan Agreement

10



--------------------------------------------------------------------------------



 



indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person; provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).
     “Loan” has the meaning specified in Section 2.1.
     “Loan Documents” means this Agreement, each Parent Guaranty and the Fee
Letter.
     “Loan Notice” means a notice of (a) a Borrowing or (b) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.2.1, which shall be substantially
in the form of Exhibit A.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.2.
     “Material Adverse Effect” means any (a) material impairment of the ability
of any Guarantor to perform any of its payment or other material obligations
under the applicable Guaranty, (b) material and adverse change in the assets,
operations or financial condition of any Guarantor and its Consolidated
Subsidiaries, taken as a whole, or (c) material impairment of the ability of
Borrower to perform any of its payment or other material obligations under this
Agreement unless (i) a Guarantor has performed or discharged such obligation (if
capable of being so performed or discharged) or (ii) each Guarantor has a legal
obligation to perform and discharge such obligation and a Guarantor is
satisfying such legal obligation accordingly.
     “Maturity Date” means October 21, 2011 or, if the Maturity Date is extended
in accordance with the terms of Section 3.10, April 20, 2012.
     “Maximum Rate” has the meaning specified in Section 11.9.
     “Merger Agreement” means the Agreement and Plan of Merger by and among AMB
Property Corporation, AMB Property, L.P., ProLogis and certain Affiliates
thereof, dated as of January 30, 2011.
     “Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof)
or, if Moody’s no longer publishes ratings, another ratings agency selected by
the Public Company and reasonably acceptable to Administrative Agent.
Senior Bridge Loan Agreement

11



--------------------------------------------------------------------------------



 



     “Moody’s Rating” means the most recently-announced rating from time to time
of Moody’s assigned to long-term senior, unsecured non-credit enhanced debt
securities issued by ProLogis (or, after the Proposed Merger Transaction, the
Primary Operating Company, so long as the Primary Operating Company (i) is a
parent company of ProLogis and (ii) is a guarantor of the Obligations) as to
which no letter of credit, guaranty or third party credit support is in place,
regardless of whether any such debt has been issued at the time such rating was
issued.
     “Net Proceeds” means:
     (a) with respect to any Asset Sale, the aggregate cash proceeds (including
cash proceeds received by way of deferred payment of principal pursuant to a
note, installment receivable or otherwise, but only as and when received in
cash) received by the Primary Operating Company or any subsidiary thereof
pursuant to such Asset Sale, net of (i) the direct costs relating to such sale
(including sales commissions and legal, accounting and investment banking fees),
(ii) amounts reserved against any potential liability for any indemnity
obligation or purchase price adjustment associated with such Asset Sale (but
only so long as and to the extent that the seller is required to maintain such
reserve), (iii) taxes paid or reasonably estimated by the Primary Operating
Company to be payable by the Primary Operating Company or any affiliate thereof
as a result of such Asset Sale (after taking into account any available related
tax credits or deductions and any tax sharing arrangements) and (iv) amounts
required to be applied to the repayment of any debt secured by a Lien on the
asset subject to such Asset Sale; and
     (b) with respect to any sale or issuance of Indebtedness or any Equity
Offering, the aggregate cash proceeds received pursuant to such sale, issuance
or offering, net of the direct costs relating to such sale or issuance
(including legal, accounting and investment banking fees).
     “New Agreement” has the meaning specified in Section 7.2.3.
     “New Lender” has the meaning specified in Section 11.6.1.
     “Non-Consenting Lender” means any Lender that, within the preceding 60 days
failed to agree to an amendment, waiver, or consent that was (a) requested by
Borrower and (b) approved by Lenders with aggregate Percentages of more than
60%.
     “Non-Recourse Debt” means, for any Person, any Indebtedness of such Person
in which the holder of such Indebtedness may not look to such Person personally
for repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions.
     “Non-U.S. Lender” means any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document or otherwise
with respect to any Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against Borrower or any Affiliate thereof of any proceeding
under
Senior Bridge Loan Agreement

12



--------------------------------------------------------------------------------



 



any Debtor Relief Law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
     “Obligor” means each of Borrower and each Guarantor, and “Obligor” means
any one of the foregoing.
     “Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Overnight Rate” means, for any day, the greater of (a) the rate of
interest per annum at which overnight deposits in Euro, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of
Administrative Agent in the applicable interbank market for such currency to
major banks in such interbank market and (b) a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.
     “Parent Guaranty” means (a) a Guaranty substantially in the form of
Exhibit B issued by ProLogis in favor of Administrative Agent for the benefit of
the Credit Parties and (b) after consummation of the Proposed Merger
Transaction, a Guaranty substantially in the form of Exhibit B (with appropriate
adjustments to account for the identity of the obligor or obligors thereunder
and any change to the Syndicated Agreement) issued by the Persons specified in
clause (b) of the definition of “Guarantor.”
     “Participant” has the meaning specified in Section 11.6.10.
     “Participating Member State” means each state so described in any EMU
Legislation.
     “Party” means a Person that is a party to this Agreement.
     “PEPR” means ProLogis European Properties, a Luxembourg fonds commun de
placement.
     “Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) that (a) the sum of such Lender’s
unused Commitment plus the
Senior Bridge Loan Agreement

13



--------------------------------------------------------------------------------



 



principal amount of such Lender’s outstanding Loans is at such time of (b) the
sum of the aggregate amount of all Commitments plus the amount of all
outstanding Loans, in each case of all Lenders at such time.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Platform” has the meaning specified in Section 7.1.
     “Primary Operating Company” means (i) prior to consummation of the Proposed
Merger Transaction, ProLogis, and (ii) upon and after consummation of the
Proposed Merger Transaction, the Affiliate of ProLogis that constitutes the
top-tier operating company (which, if not ProLogis, shall be a person of which
ProLogis is, directly or indirectly, a wholly owned Consolidated Subsidiary).
     “ProLogis” means ProLogis, a Maryland real estate investment trust.
     “Proposed Exchange Transaction” means the transaction or series of
transactions pursuant to which the holders of various public notes of ProLogis
will be offered the right to exchange such notes for notes of an equal principal
amount issued by the Primary Operating Company concurrently with or after the
Proposed Merger Transaction.
     “Proposed Merger Transaction” means, collectively, the series of
transactions contemplated by the Merger Agreement.
     “Public Company” means (a) prior to consummation of the Proposed Merger
Transaction, ProLogis, and (b) after consummation of the Proposed Merger
Transaction, the public company resulting from the Proposed Merger Transaction.
     “Public Lender” has the meaning specified in Section 7.1.
     “Quotation Day” shall mean, with respect to any Eurocurrency Rate Loan and
any Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Loan for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.
     “Rating Agency” means each of Moody’s, S&P and Fitch.
     “Reference Bank” means the principal London office of J.P. Morgan Europe
Limited or any successors thereto selected by Administrative Agent (in
consultation with Borrower).
     “Register” has the meaning specified in Section 11.6.9.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
Senior Bridge Loan Agreement

14



--------------------------------------------------------------------------------



 



     “Required Lenders” means, as of any date of determination, Lenders with
aggregate Percentages greater than 50%; provided that any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” means, with respect to any Person, the chief
executive officer, the president, the chief financial officer, a representative
director, the treasurer, an assistant treasurer or a manager of such Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person, and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by the Public Company
and reasonably acceptable to Administrative Agent.
     “S&P Rating” means the most recently-announced rating from time to time of
S&P assigned to long-term senior, unsecured non-credit enhanced debt securities
issued by ProLogis (or, after the Proposed Merger Transaction, the Primary
Operating Company, so long as the Primary Operating Company (i) is a parent
company of ProLogis and (ii) is a guarantor of the Obligations) as to which no
letter of credit, guaranty or third party credit support is in place, regardless
of whether any such debt has been issued at the time such rating was issued.
     “Same Day Funds” means same day or other funds as may be determined by
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant currency.
     “Solvent” means, as to a Person, that (a) the aggregate fair market value
of its assets exceeds its Liabilities, (b) it has sufficient cash flow to enable
it to pay its Liabilities as they mature, and (c) it does not have unreasonably
small capital to conduct its businesses.
     “Specified Event of Default” means an Event of Default occurring pursuant
to Section 9.1.1 (other than as a result of a failure to pay any obligation
accelerated as the result of any Event of Default that is not a Specified Event
of Default), Section 9.1.2 (as a result of a violation of the covenant set forth
in Section 8.3) or Section 9.1.5.
     “Substitute Rate” means (a) the Applicable Margin, plus (b) (in the case of
any Lender that has lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost, plus (c) (i) to the extent
requested by Administrative Agent or Borrower, a negotiated rate agreed to by
Borrower, Administrative Agent and each Lender or (ii) to the extent that a
negotiated rate is not requested or agreed to by the applicable Parties, the
rate per annum determined by Administrative Agent to be the highest (rounded
upwards to four decimal places) of the percentage rates per annum rates notified
by the Reference Banks to Administrative Agent before the last day of the
applicable Interest Period as the cost to each such Reference Bank of funding
its Loans from whatever sources it may reasonably select during such Interest
Period.
Senior Bridge Loan Agreement

15



--------------------------------------------------------------------------------



 



     “Substitute Rate Loan” means a Loan that bears interest at a rate based on
the Substitute Rate.
     “Syndicated Agreement” means the Global Agreement; provided that if the
Global Agreement is terminated or refinanced, “Syndicated Agreement” shall mean
at any time thereafter the largest syndicated revolving credit facility
(determined by reference to the amount of credit available thereunder) of the
Primary Operating Company or any of its Affiliates; and provided, further, that
if the Global Agreement has terminated and neither the Primary Operating Company
nor any of its Affiliates has a syndicated revolving credit facility with
commitments of US$1,000,000,000 or more, then “Syndicated Agreement” shall mean
the most recent Syndicated Agreement as in effect immediately prior to the
termination thereof.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system, if any, determined by
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Tender Offer” means the offer by PLD International LLC pursuant to the
Tender Offer Documents to purchase all of the outstanding ordinary and preferred
Units that are not at such time owned by PLD International LLC and its
Affiliates.
     “Tender Offer Documents” means the Tender Offer Document for a Public
Take-over Bid in respect of all Ordinary Units and Preferred Units held by the
public in ProLogis European Properties by PLD International LLC dated on or
about April 21, 2011.
     “Total Outstandings” means, on any date, the principal amount of all
outstanding Loans on such date.
     “Transfer Certificate” means a transfer certificate entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6.2), and accepted by Administrative Agent, in
substantially the form of Exhibit C or any other form approved by Administrative
Agent.
     “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.
     “United States” and “U.S.” mean the United States of America.
     “Units” means the units issued from time to time by PEPR and “Unit” means
any one of the Units.
     “US$” means lawful currency of the United States of America. References to
US$ include the equivalent amount in any other currency.
Senior Bridge Loan Agreement

16



--------------------------------------------------------------------------------



 



     1.2 Other Interpretive Provisions. Unless the context otherwise
requires,(i) the definitions of terms shall apply equally to the singular and
plural forms of the terms defined; (ii) any pronoun shall include the
corresponding masculine, feminine and neuter forms; (iii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (iv) the word “will” shall be construed to have the same meaning as
the word “shall”; (v) any definition of or reference to any agreement,
instrument or other document (including this Agreement) shall be construed to
refer to such agreement, instrument or other document as from time to time
amended, restated, supplemented, or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document); (vi) any reference to any Person shall be
construed to include such Person’s successors and assigns; (vii) all references
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections hereof, and Exhibits and Schedules hereto; (viii) any
reference to any law or regulation shall include all statutory and regulatory
provisions consolidating, amending, supplementing, replacing or interpreting
such law from time to time; (ix) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”; and (x) Section headings herein are
included for convenience of reference only and shall not affect the
interpretation of this Agreement.
     1.3 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP as in effect from time to time, except as otherwise
specifically prescribed herein.
     1.4 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to London time.
ARTICLE II.
COMMITMENTS AND LOANS
     2.1 Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make one or more loans (each such loan, a “Loan”) to
Borrower in Euro, from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed the amount of such Lender’s
Commitment; provided that (i) the aggregate principal amount of Loans made
hereunder shall not exceed the Aggregate Commitments and (ii) the aggregate
principal amount of all Loans made by any Lender hereunder shall not exceed such
Lender’s Commitment. Amounts borrowed under this Section 2.1 that are repaid or
prepaid may not be reborrowed. Loans may be Eurocurrency Rate Loans or, solely
upon the occurrence of an event described in Section 4.2 or 4.3, Substitute Rate
Loans, as further provided herein.
     2.2 Borrowings and Continuations of Loans.
          2.2.1 Procedures for Borrowings and Continuations. Each Borrowing and
each continuation of Loans shall be made upon Borrower’s irrevocable notice to
Administrative Agent, which shall be given by a written Loan Notice
appropriately completed and signed by a Responsible Officer. Each such notice
must be received by Administrative Agent (i) in the case
Senior Bridge Loan Agreement

17



--------------------------------------------------------------------------------



 



of a Borrowing of Loans, not later than 11:00 a.m. on the requested date of such
Borrowing or (ii) in the case of a continuation of Loans, not later than
11:00 a.m. on the date that is three Business Days prior to the last day of the
current Interest Period with respect to the applicable Borrowing. Each Borrowing
or continuation of Loans shall be in a principal amount permitted by
Section 3.1. Each Loan Notice shall specify (a) whether Borrower is requesting a
Borrowing or a continuation of Eurocurrency Rate Loans, (b) the requested date
of the Borrowing or continuation, as the case may be (which shall be a Business
Day), (c) the principal amount of Loans to be borrowed or continued and (d) the
duration of the Interest Period with respect thereto. If (a) Borrower requests a
Borrowing or continuation of Eurocurrency Rate Loans in any Loan Notice, but
fails to specify an Interest Period or (b) Borrower fails to give a timely
notice requesting a continuation, then Borrower shall be deemed to have
requested that the applicable Loans be made or continued as Eurocurrency Rate
Loans with an Interest Period of one month (or if the Maturity Date is to occur
within less than one month, the longest Interest Period permitted hereunder that
will end on or before the Maturity Date).
          2.2.2 Funding of Loans. Following receipt of a Loan Notice,
Administrative Agent shall promptly notify each Lender of the amount of its
Percentage of the Loans, and if no timely notice of a continuation is provided
by Borrower, Administrative Agent shall notify each Lender of the details of any
automatic continuation of Loans, in each case as described in Section 2.2.1. In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to Administrative Agent in Same Day Funds not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Article V, Administrative Agent shall make
all funds so received available to Borrower in like funds as received by
Administrative Agent either by (a) crediting the account of Borrower on the
books of Administrative Agent with the amount of such funds or (b) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by Borrower.
          2.2.3 Certain Continuations. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued only on the last day of an Interest
Period for such Eurocurrency Rate Loan. During the existence of a Default,
Required Lenders may, at their option, by notice to Borrower through
Administrative Agent (which notice may be revoked at the option of Required
Lenders notwithstanding any provision of Section 11.1) declare that no Loans may
be requested or continued as Eurocurrency Rate Loans, other than as Eurocurrency
Rate Loans with an Interest Period of not longer than one month.
          2.2.4 Notice of Rates. Administrative Agent shall promptly notify
Borrower and Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans and Substitute Rate Loans upon determination of such
interest rate.
          2.2.5 Number of Interest Periods. After giving effect to all
Borrowings and all continuations of Loans, there shall not be more than six
Interest Periods in effect.
     2.3 Prepayments.
Senior Bridge Loan Agreement

18



--------------------------------------------------------------------------------



 



          2.3.1 Voluntary Prepayments of Loans. Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty (but subject to the provisions of
Section 4.5); provided that (a) such notice must be received by Administrative
Agent, not later than 11:00 a.m. on the date of prepayment of Loans or; and
(b) any prepayment of Loans pursuant to this Section 2.3.1 shall be in a
principal amount permitted by Section 3.1 or the entire principal amount thereof
then outstanding.
          2.3.2 Mandatory Prepayment of Loans.
          (a) Within five Business Days after the completion of any Asset Sale,
Borrower shall make a mandatory prepayment of the Loans in an amount (rounded
down, if necessary, to an integral multiple of €100,000) equal to the excess, if
any, of (i) the aggregate amount of the Net Proceeds of all Asset Sales
(including such Asset Sale) occurring on or after the date of this Agreement
over (ii) the total of (A) all mandatory prepayments previously made with the
Net Proceeds of Asset Sales, (B) US$150,000,000 and (C) any reduction of the
Aggregate Commitments pursuant to Section 3.2 resulting from prior Asset Sales.
          (b) Concurrently with the receipt by the Public Company or any of its
subsidiaries of the proceeds of the sale or issuance of any Indebtedness (other
than Excluded Debt) or any Equity Offering, Borrower shall make a mandatory
prepayment of the Loans in an amount (rounded down, if necessary, to an integral
multiple of €100,000) equal to the Net Proceeds of such sale, issuance or
offering.
          (c) Borrower shall provide written notice to Administrative Agent of
any mandatory prepayment of Loans not later than 11:00 a.m. one Business Day
prior to the date of such prepayment.
          2.3.3 Prepayments of Loans Generally. Each such notice of prepayment
pursuant to Section 2.3.1 or 2.3.2 shall specify the date and amount of such
prepayment and the Loans to be prepaid. Administrative Agent will promptly
notify each Lender of its receipt of each such notice and of the amount of such
Lender’s ratable portion of such prepayment. If any such notice is given by
Borrower, then Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of Loans pursuant to Section 2.3.1 or 2.3.2 shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amount required pursuant to Section 4.5. Each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Percentages.
ARTICLE III.
GENERAL LOAN PROVISIONS
     3.1 Minimum Amounts for Borrowings, Continuations or Prepayments. Any
Borrowing, continuation or prepayment of Loans (other than any mandatory
prepayment
Senior Bridge Loan Agreement

19



--------------------------------------------------------------------------------



 



pursuant to Section 2.3.2) shall be in a principal amount of €500,000 or a
higher integral multiple of €100,000.
     3.2 Termination or Reduction of Commitments.
          3.2.1 Expiration of Commitments. Any unused portion of the Commitments
shall expire on the last day of the Availability Period.
          3.2.2 Mandatory Reductions Resulting from Drawings. Concurrently with
the making of any Loans, the Aggregate Commitments shall automatically reduce by
the aggregate principal amount of such Loans.
          3.2.3 Mandatory Reductions Upon Certain Events. If at any time
(including immediately after giving effect to any prepayment pursuant to
Section 2.3.2) that there are no loans outstanding and there are unused
Commitments, the Borrower would be required to make a prepayment of Loans
pursuant to Section 2.3.2 if Loans were outstanding, the Aggregate Commitments
shall be reduced by an amount equal to the amount that would otherwise be
required to be applied to prepay Loans pursuant to Section 2.3.2.
          3.2.4 Voluntary Termination or Reduction. Borrower may, upon notice to
Administrative Agent (which shall promptly notify each Lender), terminate, or
from time to time permanently reduce, the Aggregate Commitments; provided that:
     (i) any such notice shall be received by Administrative Agent not later
than 11:00 a.m. on the date of termination or reduction; and
     (ii) any partial reduction shall be in an aggregate amount of €5,000,000 or
a higher integral multiple of €1,000,000 (or, if less, the unused amount of the
Aggregate Commitments).
Any reduction of the Commitments shall be applied to the Commitment of each
Lender according to its Percentage.
     3.3 Repayment of Loans. The aggregate principal amount of all outstanding
Loans shall be repaid in full on the Maturity Date.
     3.4 Interest.
          3.4.1 Interest Rates. Subject to the provisions of Sections 3.4.2 and
11.9, each Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period therefor at a rate per annum equal to the Eurocurrency
Rate (or, in the case of any Substitute Rate Loan, the Substitute Rate) for such
Interest Period plus the Applicable Margin plus (in the case of a Eurocurrency
Rate Loan of any Lender that is lent from a Lending Office in the United Kingdom
or a Participating Member State) the Mandatory Cost.
          3.4.2 Rates upon Default. If any amount payable by Borrower under any
Loan Document is not paid when due (without regard to any applicable grace
period), whether at
Senior Bridge Loan Agreement

20



--------------------------------------------------------------------------------



 



stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
          3.4.3 Interest Payment Dates. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein; provided that accrued and unpaid
interest on past due amounts (including interest on past due interest to the
extent permitted by applicable Laws) shall be due and payable upon demand.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
     3.5 Fees.
          3.5.1 Upfront Fees Borrower shall pay upfront fees to Administrative
Agent for the account of each Lender in accordance with its Percentage as
follows: (a) Administrative Agent acknowledges that it has received from or on
behalf of Borrower the initial installment of the upfront fees, which was equal
to 0.25% of the initial amount of the Aggregate Commitments; and (ii) Borrower
shall pay a second installment of the upfront fees, which shall be in an amount
equal to 0.25% of the aggregate principal amount of all Loans made hereunder, on
the last day of the Availability Period; provided that if all Commitments have
been terminated, and all Loans have been repaid in full, (x) on or prior to
June 30, 2011, each Lender will refund to the Borrower 50% of the installment of
the upfront fee paid to such Lender pursuant to clause (ii) of this
Section 3.5.1 and (y) after June 30, 2011, but on or prior to July 31, 2011,
each Lender will refund to the Borrower 33.33% of the installment of the upfront
fee paid to such Lender pursuant to clause (ii) of this Section 3.5.1. The
amount of any refund due pursuant to the immediately preceding sentence shall be
paid by the Lenders to the Administrative Agent, for the account of the
Borrower, not later than one Business Day after the date on which the
Commitments have been terminated and all Loans have been repaid in full. In the
event that any Lender fails to pay to the Administrative Agent the amount of any
refund in accordance with the immediately preceding sentence, the Administrative
Agent shall be permitted to set off, for the account of the Borrower, from any
amounts owing to such Lender an amount equal to the amount of such refund
payable by such Lender until the amount of such refund payable by such Lender
has been paid in full.
          3.5.2 Facility Fee. Borrower shall pay to Administrative Agent, for
the account of each Lender in accordance with its Percentage, a facility fee in
Euro computed for each day at the Facility Fee Rate on the sum of (i) the Total
Outstandings as of such date and (ii) the unused amount of the Aggregate
Commitments as of such date. Such fee shall accrue from the Closing Date until
the date, following the termination of the Availability Period, on which the
Loans shall have been paid in full. Such fee shall be due and payable in arrears
on the last Business Day of each calendar quarter and on the date on which all
Commitments have expired or terminated and all Loans have been paid in full.
Notwithstanding the foregoing or any other provision of this Agreement, Borrower
shall not be required to pay a facility fee to any Lender for any day on which
such Lender is a Defaulting Lender.
Senior Bridge Loan Agreement

21



--------------------------------------------------------------------------------



 



          3.5.3 Arranger and Administration Agent Fees. Borrower shall pay to
Arranger and Administrative Agent, for their own respective accounts, fees in
the amounts and at the times separately agreed upon between the Borrower,
Arranger and Administrative Agent.
     3.6 Computation of Interest and Fees.
          3.6.1 All computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365 day
year). Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 3.8, bear interest
for one day. Each determination by Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent
demonstrable error.
     3.7 Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent, in each case in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be prima facie evidence
of the amount of the Loans made by Lenders to Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligations of Borrower hereunder to pay
any amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error.
     3.8 Payments Generally; Administrative Agent’s Clawback.
          3.8.1 All Payments Generally. All payments to be made by Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.
          3.8.2 Payments Generally. Except as otherwise expressly provided
herein or in the Fee Letter, all payments by Borrower (other than payments under
Section 11.4, which shall be made in the currency in which such expenses are
documented) shall be made to Administrative Agent in Euro and in Same Day Funds,
for the account of Persons to which such payment is owed, not later than 12:00
noon on the date due at such account as was most recently specified by
Administrative Agent to Borrower; provided that payments under Article IV and
Section 11.4 shall be made to the relevant Person at the account that such
Person shall specify in any relevant notice.
          3.8.3 Distribution of Payments. With respect to payments and fees as
set forth herein to be paid to Administrative Agent, Administrative Agent will
promptly distribute to each applicable Lender its Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except as otherwise expressly provided herein, if any payment to be made
by Borrower shall become due
Senior Bridge Loan Agreement

22



--------------------------------------------------------------------------------



 



on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
          3.8.4 Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with the requirements of this Agreement and may, in reliance upon
such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in the same currency and in Same Day Funds with interest
thereon, for each day from the date such amount is made available to Borrower to
the date of payment to Administrative Agent, at (a) in the case of a payment to
be made by such Lender, the Overnight Rate and (b) in the case of a payment to
be made by Borrower, the interest rate applicable to the applicable Loans. If
Borrower and such Lender shall pay such interest to Administrative Agent for the
same or an overlapping period, Administrative Agent shall promptly remit to
Borrower the amount of such interest paid by Borrower for such period. If such
Lender pays its share of the applicable Borrowing to Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by Borrower pursuant to this Section shall be without
prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to Administrative Agent.
          3.8.5 Payments by Borrower; Presumptions by Administrative Agent.
Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due to Administrative Agent for the account of
the applicable Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the applicable Lenders the amount due. In such event, if Borrower has not in
fact made such payment, then each applicable Lender severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from the date such
amount is distributed to it to the date of payment to Administrative Agent, at
the Overnight Rate. A notice by Administrative Agent to any Lender with respect
to any amount owing under this Section 3.8.5 shall be conclusive, absent
demonstrable error.
          3.8.6 Failure to Satisfy Conditions Precedent. If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
to Borrower as provided in this Agreement, and such funds are not made available
to Borrower by Administrative Agent because the conditions to such Loan set
forth in Article V are not satisfied or waived in accordance with the terms
hereof, Administrative Agent shall promptly return such funds (in like funds as
received from such Lender) to such Lender, plus interest thereon from the date
funds were made available to Administrative Agent by such Lender to the date
such amount is returned by Administrative Agent to such Lender, at a rate per
annum equal to the Overnight Rate.
Senior Bridge Loan Agreement

23



--------------------------------------------------------------------------------



 



          3.8.7 Obligations of Lenders Several. The obligations of Lenders
hereunder to make Loans and to make payments pursuant to Section 11.4.3 are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 11.4.3 on any date required hereunder shall not relieve
any other Lender of its corresponding obligation (if any) to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to make
any Loan or to make any payment under Section 11.4.3.
          3.8.8 Funding Source. Subject to Section 4.6.1, nothing herein shall
be deemed to obligate any Lender to obtain the funds for any Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan in any particular place or
manner.
     3.9 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest greater than its pro rata share as provided herein, then
the Lender receiving such greater proportion shall (a) notify Administrative
Agent of such fact and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans; provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to ProLogis, Borrower or any of their
respective Affiliates (as to which the provisions of this Section shall apply).
     Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.
     3.10 Extension of Maturity Date.
          3.10.1 Request for Extension. Not earlier than 30 days prior to, nor
later than ten days prior to, the Maturity Date, Borrower may, upon written
notice to Administrative Agent (which shall promptly notify the Lenders) and
satisfaction of the conditions precedent set forth in Section 3.10.2, extend the
Maturity Date to April 20, 2012.
Senior Bridge Loan Agreement

24



--------------------------------------------------------------------------------



 



          3.10.2 Extension Procedures. The extension of the Maturity Date
contemplated by Section 3.10.1 shall become effective on the date (the
“Extension Effective Date”) on which the following conditions precedent have
been satisfied: (i) Administrative Agent shall have received the written notice
referred to in Section 3.10.1 and (ii) Borrower shall have paid to
Administrative Agent, for the benefit of each Lender in accordance with its
Percentage, an extension fee in an amount equal to 0.375% times the sum of
(x) the Total Outstandings as of such date and (y) the Aggregate Commitments as
of such date; provided that if an Event of Default has occurred and is
continuing on the date on which such conditions are satisfied, the Extension
Effective Date shall be the first date thereafter, if any, on or before
October 21, 2011 on which no Event of Default is continuing. Upon the
satisfaction of the conditions precedent set forth in this Section 3.10.2 and
the occurrence of the Extension Effective Date, Administrative Agent shall
promptly confirm to Borrower and the Lenders such extension and the Extension
Effective Date.
ARTICLE IV.
TAXES, YIELD PROTECTION AND ILLEGALITY
     4.1 Taxes.
          4.1.1 Payments Free of Taxes. All payments by or on account of any
obligation of any Obligor hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes;
provided that if such Obligor shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (a) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the applicable Credit Party receives an amount equal to the sum
it would have received had no such deductions been made, (b) such Obligor shall
make such deductions, and (c) such Obligor shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          4.1.2 Payment of Other Taxes by Borrower. Without limiting the
provisions of Section 4.1.1, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          4.1.3 Indemnification by Borrower. The Obligors shall jointly and
severally indemnify each Credit Party, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid or payable by such Credit Party on or with respect to
any payment made to such Credit Party by or on account of any Obligor hereunder
or under any other Loan Document, and any penalties, interest and reasonable and
documented expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Credit Party, shall be conclusive absent demonstrable error.
Senior Bridge Loan Agreement

25



--------------------------------------------------------------------------------



 



          4.1.4 Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by any Obligor to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
          4.1.5 Status of Lenders. Any Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
an Obligor is resident for tax purposes or is otherwise subject to tax, or any
treaty to which any such jurisdiction is a party or which otherwise benefits
such Lender, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by Borrower or Administrative Agent in writing, shall deliver such
other documentation (including Internal Revenue Service Form W-9) prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to any withholding or information reporting requirements.
     Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States, engaged in the conduct of a trade or
business in the United States, a disregarded entity (as defined in Treasury
Regulation section 301.7701-3 of the Code) owned by a resident of the United
States, a qualified REIT subsidiary (as defined in Section 856(i) of the Code)
or otherwise subject to tax in the United States, any Non-U.S. Lender shall
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of Borrower or Administrative Agent, but only if such Non-U.S.
Lender is legally entitled to do so), whichever of the following is applicable:
          (a) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
          (b) duly completed copies of Internal Revenue Service Form W-8ECI,
          (c) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (i) a
certificate to the effect that such Non-U.S. Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
(a “U.S. Tax Certificate”) and (ii) duly completed copies of Internal Revenue
Service Form W-8BEN,
Senior Bridge Loan Agreement

26



--------------------------------------------------------------------------------



 



          (d) in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (a), (b), (c), (d) and (e) of this
Section 4.1.5 (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners, or
          (e) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower to determine the withholding or
deduction required to be made.
          Each Lender shall promptly (1) notify Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption from or reduction of Taxes or Other Taxes, and (2) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Law that Borrower
make any deduction or withholding for Taxes from amounts payable to such Lender.
Additionally, Borrower shall promptly deliver to the applicable Credit Party, as
such Credit Party shall reasonably request, on or prior to the Funding Date (or,
if later, the date such Lender becomes a party to this Agreement), and in a
timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by Borrower, as are required to be furnished by such Credit Party
under such Laws in connection with any payment by such Credit Party of
Indemnified Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.
          4.1.6 Exemption Representation.
          (a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to Borrower that, as of the date of this Agreement or, in the
case of a Person that becomes a Lender after the Closing Date, as of the date
such Person becomes a Party, except as specified in writing to Administrative
Agent and Borrower prior to the date of the applicable Exemption Representation,
it is entitled to receive payments from Borrower without any reduction or
withholding in respect of any Indemnified Taxes or Other Taxes and without any
amount being required to be paid by any Obligor pursuant to Section 4.1.3.
          (b) Notwithstanding any other provision of this Agreement, no Obligor
shall be obligated to pay any amount under this Section 4.1 to, or for the
benefit of, any Lender to the extent that such amount would not have been
required to be paid if (x) such Lender’s Exemption Representation had been
accurate or (y) such Lender had complied with its obligations under
Section 4.1.5.
Senior Bridge Loan Agreement

27



--------------------------------------------------------------------------------



 



          4.1.7 Treatment of Certain Refunds. If any Party determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified pursuant to this Section 4.1 or with respect to which it has
received additional amounts pursuant to this Section, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section giving rise to such refund), net of
all reasonable and documented out-of-pocket expenses (including Taxes) of such
indemnified party, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
indemnifying party, upon the request of such indemnified party, agrees to repay
the amount paid over to such indemnifying party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such
indemnified party in the event such indemnified party is required to repay such
refund to such Governmental Authority. This Section 4.1.7 shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to such
indemnifying party or any other Person.
          4.1.8 FATCA. If a payment made to a Lender under any Loan Document
would be subject to United States Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrower, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 4.1.8, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
          4.1.9 Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Obligors have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Obligors to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 4.1.9 shall be
paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
     4.2 Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans in any currency, or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, any applicable currency in the applicable interbank market, then,
on notice
Senior Bridge Loan Agreement

28



--------------------------------------------------------------------------------



 



thereof by such Lender to Borrower through Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency shall be suspended until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to Administrative Agent), prepay the Eurocurrency Rate Loans of
such Lender or convert such Loans to Substitute Rate Loans either on the last
day of the Interest Period therefor or on such earlier date on which such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     4.3 Market Disruptions. If (a) Required Lenders determine in good faith
that for any reason in connection with any request for Eurocurrency Rate Loans
or a continuation thereof that (i) deposits in Euro are not being offered to
banks in the applicable interbank market for the amount and Interest Period for
such Loans, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for the requested Interest Period for such Loans or (iii) the
Eurocurrency Rate for any requested Interest Period for such Loans does not
adequately and fairly reflect the cost to such Lenders of funding such Loans for
such Interest Period, or (b) the Eurocurrency Rate is to be determined by
reference to Reference Banks at or about 11:00 a.m. Brussels time on the
determination date for the Interest Period applicable to a Borrowing or
continuation, and none of the Reference Banks supplies a rate for the purpose of
determining the Eurocurrency Rate for such Borrowing or continuation, then, in
any such event Administrative Agent will promptly so notify Borrower and each
Lender of such event. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until Administrative Agent
(upon instruction by Required Lenders) revokes such notice, and any outstanding
Eurocurrency Rate Loans shall, prior to such revocation, bear interest at the
Substitute Rate. Upon receipt of such notice, Borrower may revoke any pending
request for a Borrowing or continuation or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Substitute Rate Loans.
     4.4 Increased Costs Generally.
          4.4.1 Increased Costs. If any Change in Law shall:
          (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Credit Party (except (i) any reserve requirement contemplated by
Section 4.4.4 and (ii) any amount included in the Mandatory Cost, other than as
set forth below);
          (b) subject any Credit Party to any Tax of any kind whatsoever with
respect to this Agreement or any Loan made by it, or change the basis of
taxation of payments to such Credit Party in respect thereof (except for
(i) Taxes imposed on or with respect to any payment made by any Obligor under
any Loan Document, (ii) Other Taxes covered by Section 4.1 and (iii) the
imposition of, or any change in the rate of, any Excluded Tax);
Senior Bridge Loan Agreement

29



--------------------------------------------------------------------------------



 



          (c) result in the Mandatory Cost, as calculated hereunder, not
representing the cost to any Credit Party of complying with the requirements of
the Bank of England, the Financial Services Authority, and the European Central
Bank, as applicable, in relation to its making, funding or maintaining Loans; or
          (d) impose on any Credit Party or any applicable interbank market any
other condition, cost or expense affecting this Agreement or any Loans made by
such Credit Party;
and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Loan (or of maintaining its obligation
to make any Loan), or to reduce the amount of any sum received or receivable by
such Credit Party hereunder (whether of principal, interest or any other
amount), then, upon request of such Credit Party, Borrower will pay to such
Credit Party such additional amount or amounts as will compensate such Credit
Party for such additional costs incurred or reduction suffered.
          4.4.2 Capital Requirements. If any Credit Party determines that any
Change in Law affecting such Credit Party or any Lending Office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Credit Party’s capital or on the capital of such Credit Party’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Credit Party
or the Loans made by such Credit Party, to a level below that which such Credit
Party or such Credit Party’s holding company could have achieved but for such
Change in Law (taking into consideration such Credit Party’s policies and the
policies of such Credit Party’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Credit Party, such
additional amount or amounts as will compensate such Credit Party or such Credit
Party’s holding company for any such reduction suffered.
          4.4.3 Certificates for Reimbursement. Any Credit Party requesting
compensation pursuant to this Section 4.4 shall deliver to Borrower (with a copy
to Administrative Agent) a certificate setting forth in reasonable detail the
basis for such request and a calculation of the amount necessary to compensate
such Credit Party or its holding company, as the case may be, as specified in
Section 4.4.1 or 4.4.2 above, and any such certificate shall be conclusive
absent demonstrable error. Borrower shall pay such Credit Party the amount shown
as due on any such certificate within 15 days after receipt thereof.
          4.4.4 Additional Reserve Requirements. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan of such Lender
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent demonstrable error), such additional interest to be due and
payable on each date on which interest is payable on such Loan; provided that
the Borrower shall have received at least 15 days’ prior notice (with a copy to
Administrative Agent) of the amount of such additional interest from such
Lender. If a Lender fails to give notice 15 days prior to the
Senior Bridge Loan Agreement

30



--------------------------------------------------------------------------------



 



relevant Interest Payment Date, such additional interest or costs shall be due
and payable 15 days after receipt of such notice.
          4.4.5 Limitations on Lender Claims. Notwithstanding the foregoing
provisions of this Section 4.4, no Lender shall be entitled to compensation for
any cost, increased costs or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having the force of law, but if
not having the force of law being a request of a nature with which banks
generally are expected or accustomed to comply).
     4.5 Compensation for Losses. Borrower agrees that it will, from time to
time, indemnify each Lender for and hold each Lender harmless from any actual
and documented loss, cost or expense incurred by such Lender as a result of:
          (a) any continuation, payment or prepayment of any Loan of such Lender
to Borrower on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
          (b) any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, or continue any Loan of (or to be
made by) such Lender to Borrower on the date or in the amount notified by
Borrower; or
          (c) any assignment of a Eurocurrency Rate Loan of such Lender to an
assignee on a day other than the last day of the Interest Period therefor as a
result of a request by Borrower pursuant to Section 11.12;
including any actual and documented loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loans or from fees
payable to terminate the deposits from which such funds were obtained (but
excluding any loss of anticipated profits).
     For purposes of calculating amounts payable by Borrower to a Lender under
this Section 4.5, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
     Any Lender requesting compensation pursuant to this Section 4.5 shall
deliver to Borrower (with copies to Borrower and Administrative Agent) a
certificate setting forth in reasonable detail a calculation of the amount
demanded and any such certificate shall be conclusive absent demonstrable error.
Borrower shall pay the applicable Lender the amount shown as due on any such
certificate within 15 days after receipt thereof.
     4.6 Mitigation Obligations; Replacement of Lenders.
          4.6.1 Designation of a Different Lending Office. If any Credit Party
requests compensation under Section 4.4, or Borrower is required to pay any
additional amount to any Credit Party or any Governmental Authority for the
account of any Credit Party pursuant to
Senior Bridge Loan Agreement

31



--------------------------------------------------------------------------------



 



Section 4.1, or if any Credit Party gives a notice pursuant to Section 4.2, then
such Credit Party shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Credit Party, such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to Section 4.1 or 4.4, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 4.2, and (b) in each case, would not subject such Credit Party to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Credit Party. Borrower hereby agrees to pay all reasonable and documented costs
and expenses incurred by any Credit Party in connection with any such
designation or assignment.
          4.6.2 Delay in Requests. Failure or delay on the part of any Credit
Party to demand compensation pursuant to Section 4.1, 4.4, or 4.5 shall not
constitute a waiver of such Credit Party’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Credit Party
pursuant to any such Section for any Indemnified Taxes, Other Taxes, increased
cost, reduction in return, funding loss or other amount (any of the foregoing, a
“Compensation Amount”) incurred or suffered more than six months prior to the
date that such Credit Party notified Borrower of the Change in Law or other
event giving rise to such Compensation Amount and of such Credit Party’s
intention to claim compensation therefor (except that, if the Change in Law or
other event giving rise to such Compensation Amount is retroactive, then the six
month period referred to above shall be extended to include the period of
retroactive effect thereof).
          4.6.3 Replacement of Lenders. If any Lender requests compensation
under Section 4.4, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 4.1, Borrower may replace such Lender in accordance with
Section 11.12.
     4.7 Survival. All obligations under this Article IV shall survive
termination of the Aggregate Commitments and repayment of all Obligations
hereunder.
ARTICLE V.
CONDITIONS PRECEDENT
     5.1 Conditions to Effectiveness. The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:
          5.1.1 Documents. Administrative Agent’s receipt (which may be by
facsimile or electronic mail, followed promptly by originals), of the following,
each properly executed by a Responsible Officer of each relevant Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date on or before the Closing Date) and each in form and
substance reasonably satisfactory to Administrative Agent and each Lender:
          (a) executed counterparts of this Agreement and the Parent Guaranty;
          (b) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of Borrower and
ProLogis as
Senior Bridge Loan Agreement

32



--------------------------------------------------------------------------------



 



Administrative Agent may reasonably require evidencing the authorization by the
applicable Person of the transactions contemplated hereby and the identity,
authority and capacity of the Responsible Officers of such Person authorized to
execute and deliver the Loan Documents to which such Person is a party;
          (c) such documents and certifications as Administrative Agent may
reasonably require to evidence that each of Borrower and ProLogis is duly
organized or formed in the jurisdiction of its organization or formation and in
good standing under the Laws of its jurisdiction of organization or formation;
          (d) an opinion of Mayer Brown LLP, addressed to Administrative Agent
and each Lender, as to such matters concerning Borrower, ProLogis and the Loan
Documents as Administrative Agent may reasonably request;
          (e) a certificate of a Responsible Officer of each of Borrower and
ProLogis either (a) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such
Person, and the validity against such Person, of the Loan Documents to which it
is a party, and that such consents, licenses and approvals are in full force and
effect, or (b) stating that no such consents, licenses or approvals are so
required;
          (f) a certificate of an officer of ProLogis certifying (i) the Moody’s
Rating, S&P Rating and Fitch Rating as of the date thereof, (ii) that the
obligations of ProLogis under the Parent Guaranty have been designated as
Designated Senior Debt (as such term is defined in the Global Agreement), and
attaching a copy of the Notice of Designated Senior Debt (as defined in the
Security Agency Agreement referred to in the Global Agreement) and (iii) that
the execution, delivery and performance by each of Borrower and ProLogis of each
Loan Document to which it is a party do not and will not conflict with, and no
event of default has occurred and is continuing pursuant to, the terms of the
Merger Agreement, the Global Agreement or any other material agreement of
ProLogis or any of its subsidiaries;
          (g) such documentation and other evidence as is reasonably requested
by Administrative Agent (for itself or on behalf of any Lender) or any Lender
for Administrative Agent or such Lender to carry out and be satisfied that it
has complied with all necessary “know your customer” or other similar checks
under all applicable Laws; and
          (h) such other assurances, certificates, documents, opinions or
consents as Administrative Agent may reasonably require.
     5.1.2 Fees. Any fees required to be paid on or before the Closing Date
shall have been paid.
     5.1.3 Expenses. Unless waived by Administrative Agent, Borrower shall have
paid all reasonable and documented fees, charges and disbursements of counsel to
Administrative Agent to the extent invoiced prior to or on the Closing Date.
Senior Bridge Loan Agreement

33



--------------------------------------------------------------------------------



 



          5.1.4 Tender Offer Documentation. The Administrative Agent shall be
reasonably satisfied with the terms of the Tender Offer and the Tender Offer
Documentation (it being understood and agreed that the Administrative Agent is
satisfied with the terms of the Tender Offer and the Tender Offer Documentation
reflected in the draft Tender Offer Documentation distributed to the
Administrative Agent on April 21, 2011).
     Without limiting the generality of the provisions of Section 10.4, for
purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     5.2 Conditions to all Loans. The obligation of each Lender to make any Loan
(including its initial Loan) is subject to the following conditions precedent:
          5.2.1 Specified Representations and Warranties. The representations
and warranties of (i) Borrower set forth in Sections 6.1 though 6.6 of this
Agreement and (ii) ProLogis set forth in Sections 3.1 through 3.6 of the Parent
Guaranty shall, in each case, be true and correct in all material respects (or,
in the case of any such representations and warranties that are qualified by
materiality or Material Adverse Effect, shall, in each case, be true and correct
in all respects) on and as of the date of such Loan, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or, in the
case of any such representations and warranties that are qualified by
materiality or Material Adverse Effect, shall, in each case, be true and correct
in all respects) as of such earlier date.
          5.2.2 Specified Events of Default. No Specified Event of Default shall
have occurred or would result from such Loan or the application of the proceeds
thereof.
          5.2.3 Loan Notice. Administrative Agent shall have received a Loan
Notice requesting the making of Loans in accordance with the requirements
hereof.
          5.2.4 Fees and Expenses. Administrative Agent shall have received all
unpaid fees and expenses owing by the Borrower hereunder and under the other
Loan Documents that have been invoiced prior to the date of the Borrowing to be
effected under the applicable Loan Notice.
          5.2.5 Conditions to Tender Offer. The conditions to Borrower’s
purchase of the Units, as set forth in the Tender Offer Documents, shall have
been satisfied.
     Each Loan Notice submitted by Borrower requesting the making of Loans shall
be deemed to be a representation and warranty that the conditions specified in
Sections 5.2.1, 5.2.2 and 5.2.5 are satisfied on and as of the date of the
applicable Loans.
     In addition (and not as a condition to the funding of any Borrowing), each
Loan Notice submitted by Borrower requesting the making of a Loan shall be
deemed to be a representation
Senior Bridge Loan Agreement

34



--------------------------------------------------------------------------------



 



and warranty by Borrower and each Guarantor that all representations and
warranties of Borrower and each Guarantor set forth herein and in the other Loan
Documents are true and correct in all material respects (or, in the case of any
such representations and warranties that are qualified by materiality or
Material Adverse Effect, are true and correct in all respects) on and as of the
date of such Loan, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, in the case of any such representations
and warranties that are qualified by materiality or Material Adverse Effect, are
true and correct in all respects) as of such earlier date.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to the Credit Parties that:
     6.1 Existence, Qualification and Power. Borrower (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) and (c) above, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
     6.2 Authorization; No Contravention. The execution, delivery and
performance by Borrower of each Loan Document to which it is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not: (a) contravene the terms of any of its Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under, (i) any
Contractual Obligation to which it is a party or affecting it or its properties,
(ii) the Merger Agreement or (iii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which it or its property is
subject; or (c) violate any Law.
     6.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, Borrower of this Agreement or any other Loan Document (excluding
consents that have been obtained and are in full force and effect).
     6.4 Binding Effect. This Agreement has been, and each other Loan Document
to which Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by Borrower. This Agreement constitutes, and each other
Loan Document to which Borrower is a party when so delivered will constitute, a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, subject to applicable Debtor Relief Laws and general
principles of equity.
Senior Bridge Loan Agreement

35



--------------------------------------------------------------------------------



 



     6.5 Margin Regulations. Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Federal Reserve Bank), or extending credit for the purpose of purchasing or
carrying margin stock. Borrower has not and will not use the proceeds of any
Loans for any purpose that entails a violation of any of Regulation T, U or X
issued by the Federal Reserve Bank.
     6.6 Investment Company Act. Borrower is not, and is not required to be
registered as, an “investment company” under the Investment Company Act of 1940.
     6.7 Litigation. As of the Closing Date, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of Borrower after
due and diligent investigation, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against Borrower or
against any of Borrower’s properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.
     6.8 No Default. Borrower is not in default under or with respect to any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     6.9 Compliance with Laws. Borrower is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
     6.10 Solvency. Borrower is, and after giving effect to all Obligations
hereunder will be, Solvent.
ARTICLE VII.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation shall remain unpaid or unsatisfied:
     7.1 Information. Borrower shall deliver to Administrative Agent, in form
and detail satisfactory to Administrative Agent:
     (a) promptly after filing and to the extent that the same is not publicly
available, copies of all material reports or filings filed by or on behalf of
Borrower with any Governmental Authority; and
Senior Bridge Loan Agreement

36



--------------------------------------------------------------------------------



 



     (b) promptly, such additional information regarding the financial position
or business of Borrower, or compliance with the terms of the Loan Documents, as
Administrative Agent may from time to time reasonably request in writing, to the
extent that the same is not publicly available; provided that, unless a Default
has occurred and is continuing, Borrower shall not be obligated to deliver any
such additional information unless it produces or compiles such information in
the ordinary course of business.
     Documents required to be delivered pursuant to Section 7.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto, on Borrower’s website on the Internet at the website address
listed on Schedule 11.2; or (ii) on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Credit Party has access (whether a commercial, third-party website or a website
sponsored by Administrative Agent); provided that: Borrower shall notify
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
     Borrower hereby acknowledges that (a) Administrative Agent and/or the
Arranger will make available to each Lender materials and/or information
provided by or on behalf of Borrower and various affiliates thereof hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower and its affiliates or their
respective securities) (each, a “Public Lender”). Borrower hereby agrees that:
(i) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized each Credit Party to treat such Borrower Materials as not containing
any material non-public information with respect to Borrower or its securities
for purposes of applicable Laws (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.7); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (iv) Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, Borrower shall have no obligation to mark any
Borrower Materials “PUBLIC.”
     7.2 Notices.
          7.2.1 Notice of Certain Events. Borrower shall promptly notify
Administrative Agent of (a) the occurrence of any Default; and (b) any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including (to the extent they meet
Senior Bridge Loan Agreement

37



--------------------------------------------------------------------------------



 



the foregoing standard): (i) a breach or non-performance of, or any default
under, a Contractual Obligation of Borrower; (ii) any dispute, litigation,
investigation, proceeding or suspension between Borrower and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting Borrower.
          7.2.2 Notice of Ratings Changes. Promptly, and in any event within
five Business Days, after receipt by Borrower of notice thereof, notify
Administrative Agent of any change in the Moody’s Rating, the S&P Rating or the
Fitch Rating.
          7.2.3 Notice of New Syndicated Agreement. Promptly upon any agreement
(the “New Agreement”) becoming the “Syndicated Agreement” hereunder, Borrower
shall deliver to Administrative Agent a list of the provisions of the New
Agreement that correspond to the provisions of the prior Syndicated Agreement
that have been incorporated by reference into a Parent Guaranty.
          7.2.4 Notices Generally. Each notice pursuant to Sections 7.2.1 and
7.2.2 shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.2.1(a) shall describe with particularity all provisions of this
Agreement and any other Loan Document that have been breached. Administrative
Agent shall promptly notify the Lenders of any notice received under this
Section 7.2.
     7.3 Payment of Obligations. Borrower shall pay and discharge as the same
shall become due and payable, all of its Liabilities (including tax
Liabilities), except to the extent (a) the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained therefor or (b) the failure to pay and
discharge such Liabilities would not reasonably be expected to result in a
Material Adverse Effect.
     7.4 Preservation of Existence, Etc. Borrower shall: (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.1; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.
     7.5 Compliance with Laws. Borrower shall comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
Senior Bridge Loan Agreement

38



--------------------------------------------------------------------------------



 



     7.6 Use of Proceeds. Borrower shall use the proceeds of the Loans solely
for (i) facilitating the acquisition of Units by PLD International LLC and
(ii) paying the costs and expenses incurred in connection therewith.
ARTICLE VIII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation shall remain unpaid or unsatisfied:
     8.1 Fundamental Changes.
          8.1.1 Mergers; Consolidations; Disposal of Assets; Etc. Borrower shall
not merge, dissolve, liquidate, consolidate with or into another Person, except
that Borrower may merge or consolidate with any subsidiary of the Primary
Operating Company so long as (a) no Default exists or would result therefrom;
and (b) either (i) Borrower is the continuing or surviving Person or (ii) the
surviving Person, which shall be a Person organized under the laws of the United
States, any State thereof or the District of Columbia and a wholly owned
subsidiary of the Public Company, assumes Borrower’s obligations hereunder, and
each Guarantor confirms the effectiveness of its Parent Guaranty, in each case
pursuant to documentation reasonably satisfactory to Administrative Agent and
subject to completion by the Administrative Agent and the Lenders of “know your
customer” checks with respect to such Person.
          8.1.2 Restriction on Amendments. Borrower shall not amend or modify
any provision of its Organization Documents in a manner that would reasonably be
expected to adversely affect the Credit Parties in any material respect.
     8.2 Change in Nature of Business. Borrower shall not engage in any material
line of business substantially different from those lines of business conducted
by Borrower on the date hereof or any business substantially related or
incidental thereto.
     8.3 Amendment to Tender Offer Documents. Borrower shall not amend, or cause
or permit the amendment of, any Tender Offer Document in a manner that would
reasonably be expected to adversely affect the Credit Parties in any material
respect.
ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES
     9.1 Events of Default. Any of the following shall constitute an “Event of
Default”:
          9.1.1 Non-Payment. Borrower fails to pay (a) when and as required to
be paid herein, any amount of principal of any Loan, (b) within three Business
Days after the same becomes due, any interest on any Loan or any fee payable
hereunder or (c) within five Business Days after the same becomes due, any other
amount payable hereunder or under any other Loan Document.
Senior Bridge Loan Agreement

39



--------------------------------------------------------------------------------



 



          9.1.2 Specific Covenants. Borrower fails to perform or observe any
term, covenant or agreement contained in Section 7.4 (solely with respect to the
Borrower’s existence), Section 7.6 or Article VIII;
          9.1.3 Other Defaults. Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 9.1.1or 9.1.2) contained herein
and such failure continues for 30 days after the first to occur of (a) a
Responsible Officer of Borrower obtaining knowledge of such failure or
(b) Borrower’s receipt of notice from Administrative Agent of such failure;
provided that if such failure is of such a nature that can be cured but cannot
with reasonable effort be completely cured within 30 days, then such 30 day
period shall be extended for such additional period of time (not exceeding 90
additional days) as may be reasonably necessary to cure such failure so long as
Borrower commences such cure within such 30 day period and diligently prosecutes
same until completion.
          9.1.4 Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Obligor herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made.
          9.1.5 Insolvency Proceedings, Etc. Borrower institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
Borrower or to all or any material part of its property is instituted without
the consent of Borrower and continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding.
          9.1.6 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Obligor
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Obligor denies that it has any or further Liability or
obligation under any Loan Document, or purports to revoke, terminate, repudiate,
or rescind any provision of any Loan Document.
          9.1.7 Guarantor. Any Person that is identified as a “Guarantor” as
defined in the definition thereof shall fail to issue a Parent Guaranty on a
timely basis.
          9.1.8 Change of Control. A Change of Control occurs.
          9.1.9 Guarantor Defaults. Any Guarantor shall (i) fail to comply with
any covenant set forth in Section 12.5, 12.10, 13.2, 13.5 or 13.10 of the Global
Agreement (or, if applicable, the corresponding provisions of any subsequent
Syndicated Agreement) as incorporated into a Parent Guaranty by reference;
(ii) fail to comply with any other covenant of
Senior Bridge Loan Agreement

40



--------------------------------------------------------------------------------



 



the Syndicated Agreement that is incorporated into a Parent Guaranty by
reference and such failure, if capable of remedy, is not remedied within 30 days
after the earlier of (a) the Guarantors obtaining knowledge thereof and
(b) Administrative Agent giving notice thereof to the Guarantors.
          9.1.10 Events of Default under Syndicated Agreement. Any “Event of
Default” under and as defined in the Global Agreement (or, if applicable, a
corresponding event under any subsequent Syndicated Agreement) shall occur and
be continuing (or, if no Syndicated Agreement is currently in effect, any event
that would have been an “Event of Default” as defined in the Syndicated
Agreement most recently in effect shall occur and be continuing).
     9.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:
     (a) if such Event of Default is a Specified Event of Default, declare the
commitment of each Lender to make Loans to be terminated, whereupon such
commitments shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower; and
     (c) exercise on behalf of itself and Lenders all rights and remedies
available to it and Lenders under the Loan Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under any Debtor Relief Law, the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
Administrative Agent or any Lender.
     9.3 Application of Funds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 9.2), any amounts received on
account of the Obligations shall be applied by Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article IV) payable to Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time
Senior Bridge Loan Agreement

41



--------------------------------------------------------------------------------



 



charges for attorneys who may be employees of any Lender) and amounts payable
under Article IV), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all outstanding Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law;
provided that, so long as no Event of Default exists under Section 9.1.1, no
amount shall be applied in a manner that results in an Event of Default under
Section 9.1.1 if such payment could be applied in a manner that would not result
in such an Event of Default.
ARTICLE X.
ADMINISTRATIVE AGENT
     10.1 Appointment and Authority. Each Lender hereby irrevocably appoints
J.P. Morgan Europe Limited to act on its behalf as Administrative Agent under
the Loan Documents and authorizes Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to Administrative Agent,
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of Administrative Agent and Lenders, and Borrower shall not have any
rights as a third party beneficiary of any of such provisions.
     10.2 Rights as a Lender. Any Person serving as Administrative Agent
hereunder or under the Loan Documents shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or the context otherwise requires, include
each Person serving as Administrative Agent hereunder or under the Loan
Documents in its individual capacity, and each such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Borrower and its Affiliates as if such Person were not Administrative Agent
hereunder or under the Loan Documents and without any duty to account therefor
to Lenders.
     10.3 Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent shall not:
     (a) be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
Senior Bridge Loan Agreement

42



--------------------------------------------------------------------------------



 



     (b) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number, percentage or group of Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law; and
     (c) except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or be liable for failure to disclose, any information
relating to Borrower or any of its Affiliates that is communicated to or
obtained by Administrative Agent or any of its Affiliates.
     Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number, percentage or group of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 11.1) or (ii) in the absence of
its own gross negligence or willful misconduct. Administrative Agent shall not
be deemed to have knowledge of any Default unless and until notice describing
such Default is given to Administrative Agent by Borrower or a Lender.
     Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (1) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document (other than its
own statements, warranties and representations), (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (4) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (5) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent.
     10.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, Administrative Agent may presume that such condition is satisfactory to
such Lender unless Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Administrative Agent
may consult with legal counsel (who may be counsel for Borrower or any
Guarantor), independent
Senior Bridge Loan Agreement

43



--------------------------------------------------------------------------------



 



accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     10.5 Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through its Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facility provided for herein as well as activities as Administrative
Agent.
     10.6 Resignation of Administrative Agent. Administrative Agent may at any
time give notice of its resignation to Lenders and Borrower. Upon receipt of any
such notice of resignation, Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in England, or an Affiliate of a bank with an office in England. If no
such successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within 30 days after retiring Administrative Agent
gives notice of its resignation, then retiring Administrative Agent may, on
behalf of Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if Administrative Agent shall
notify Borrower and Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of Lenders under the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly, until
such time as Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as (but without duplication of) those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.4
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it
Senior Bridge Loan Agreement

44



--------------------------------------------------------------------------------



 



has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
     10.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
the Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity as Arranger
and as a Lender hereunder.
     10.9 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
Borrower, Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable and documented compensation, expenses,
disbursements and advances of Lenders and Administrative Agent and their
respective agents and counsel and all other amounts due Lenders and
Administrative Agent under Sections 3.5 and 11.4) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due to Administrative Agent
under Sections 3.5 and 11.4.
     Nothing contained herein shall be deemed to authorize Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
ARTICLE XI.
MISCELLANEOUS
     11.1 Amendments, Etc. Except as otherwise expressly provided herein, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no
Senior Bridge Loan Agreement

45



--------------------------------------------------------------------------------



 



consent to any departure by Borrower therefrom, shall be effective unless in
writing signed by Required Lenders and Borrower, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no amendment, waiver or consent shall:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment of any Lender terminated pursuant to Section 9.2) without the written
consent of such Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any scheduled payment of principal, interest, fees or other amounts due to
any Lender hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby
and/or Administrative Agent, if Administrative Agent would be directly affected
thereby; provided that only the consent of Required Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of Borrower
to pay interest at the Default Rate;
     (d) change Section 3.9 or Section 9.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;
     (e) change any provision of this Section 11.1, the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
the aggregate Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
     (f) impose any greater restriction on the ability of any Lender to assign
any of its rights or obligations hereunder without the written consent of each
Lender; or
     (g) authorize Administrative Agent to release any Guarantor from a Parent
Guaranty or any of its obligations thereunder without the written consent of
each Lender;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
Notwithstanding anything set forth herein to the contrary, in the event the
representations and warranties, covenants and/or events of default (including,
in each case, any related definitions) in
Senior Bridge Loan Agreement

46



--------------------------------------------------------------------------------



 



the Syndicated Agreement are in any manner revised after the Closing Date
(including in connection with a refinancing of the Syndicated Agreement), the
representations and warranties set forth in Article VI, the affirmative
covenants set forth in Article VII, the negative covenants set forth in
Article VIII and/or the events of default set forth in Article IX (and, in each
case, the related definitions), as applicable, set forth herein shall
automatically be amended to conform with the corresponding terms of the
Syndicated Agreement; provided that no amendment made pursuant to this paragraph
that would result in the Lenders being treated differently than the lenders
under the Syndicated Agreement shall be made pursuant to this paragraph without
the prior written consent of the Required Lenders.
     11.2 Notices; Effectiveness; Electronic Communication.
          11.2.1 Notices Generally. Except as provided in Section 11.2.2 below,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
     (a) if to Borrower or Administrative Agent, to the address, facsimile
number or electronic mail address specified for such Person on Schedule 11.2;
and
     (b) if to any other Lender, to the address, facsimile number or electronic
mail address specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.2.2, shall be effective as provided in such
Section 11.2.2.
          11.2.2 Electronic Communications. Notices and other communications to
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
     Unless Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or
Senior Bridge Loan Agreement

47



--------------------------------------------------------------------------------



 



intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor.
          11.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s or Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to Borrower,
any Lender, or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).
          11.2.4 Change of Address, Etc. Borrower and Administrative Agent may
change its address, facsimile number and/or electronic mail address for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile number and/or electronic mail
address for notices and other communications hereunder by notice to Borrower and
Administrative Agent. In addition, each Lender agrees to notify Administrative
Agent from time to time to ensure that Administrative Agent has on record (a) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (b) accurate wire instructions for such Lender. Notwithstanding the
foregoing, Administrative Agent shall not change the location of its payment or
funding office if such change would result in increased costs to Borrower,
unless required by applicable Laws.
          11.2.5 Reliance by Administrative Agent and Lenders. Administrative
Agent and Lenders shall be entitled to rely and act upon any notice purportedly
given by or on behalf of Borrower even if (a) such notice was not made in a
manner specified herein, was incomplete or was not preceded or followed by any
other form of notice specified herein, or (b) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, liabilities and reasonable and documented costs and expenses
resulting from the reliance by such Person on any notice purportedly given by or
on behalf of Borrower. All telephonic communications with Administrative Agent
may be recorded by Administrative Agent, and each of the parties hereto hereby
consents to such recording.
Senior Bridge Loan Agreement

48



--------------------------------------------------------------------------------



 



     11.3 No Waiver; Cumulative Remedies. No failure by any Lender or
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
     11.4 Expenses; Indemnity; Damage Waiver.
          11.4.1 Costs and Expenses. Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for Administrative Agent) in connection with (i) the
syndication of the credit facility provided for herein and the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents and (ii) any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided that Borrower shall have no
liability under clause (i) for any fees, charges, or disbursements of any
counsel other than Cravath, Swaine & Moore LLP and one local counsel in each
relevant jurisdiction (including Luxembourg and the Netherlands), and any other
counsel selected by Administrative Agent and approved by Borrower (such approval
not to be unreasonably withheld or delayed); and (b) all reasonable and
documented out-of-pocket expenses incurred by Administrative Agent or any Lender
(including the reasonable and documented fees, charges and disbursements of any
counsel for Administrative Agent or any Lender) in connection with the
enforcement or protection of its rights (i) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or
(ii) in connection with the Loans hereunder, including all reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations arising hereunder.
          11.4.2 Indemnification by Borrower. Borrower shall indemnify
Administrative Agent, Arranger, each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by Borrower or any of its Affiliates arising out of, in
connection with, or as a result of (a) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (b) any Loan or the use or proposed use
of the proceeds therefrom, (c) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Public
Company,
Senior Bridge Loan Agreement

49



--------------------------------------------------------------------------------



 



Borrower or any of their respective Consolidated Subsidiaries, or any
Environmental Liability related in any way to the Public Company, Borrower or
any of their respective Consolidated Subsidiaries, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any of its Affiliates, and regardless
of whether any Indemnitee is a party thereto, in all cases whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties or (ii) result from a claim brought by Borrower against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
          11.4.3 Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under Section 11.4.1 or
11.4.2 to be paid by it to Administrative Agent (or any sub-agent thereof) or
any Related Party, each Lender severally agrees to pay to Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of Lenders under
this Section 11.4.3 are subject to the provisions of Section 3.9.
          11.4.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, Borrower shall not assert, and Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, or the use of
the proceeds thereof. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby except to the
extent that such damages are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.
          11.4.5 Payments. All amounts due under this Section shall be payable
not later than 10 Business Days after demand therefor.
Senior Bridge Loan Agreement

50



--------------------------------------------------------------------------------



 



          11.4.6 Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.
     11.5 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each applicable Lender severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of Lenders under clause
(b)of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     11.6 Changes to Lenders.
          11.6.1 Assignments and Transfers by Lenders. Subject to this
Section 11.6, a Lender (the “Existing Lender”) may:
     (a) assign any of its rights, or
     (b) transfer by novation any of its rights and obligations,
     to an Eligible Assignee (the “New Lender”).
          11.6.2 Conditions of Assignment or Transfer.
     (a) Except in the case of an assignment of the entire remaining amount of
the Existing Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate Commitment or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
Existing Lender subject to each such assignment, determined as of the effective
date of the assignment, shall not be less than €5,000,000, unless Administrative
Agent, and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed).
     (b) An assignment will only be effective on:
Senior Bridge Loan Agreement

51



--------------------------------------------------------------------------------



 



     (A) receipt by Administrative Agent of written confirmation from the New
Lender (in form and substance satisfactory to Administrative Agent) that the New
Lender will assume the same obligations to the other Credit Parties as it would
have been under if it was a Lender as at the date of this Agreement; and
     (B) performance by Administrative Agent of all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to such assignment to a New Lender, the completion of which
Administrative Agent shall promptly notify to the Existing Lender and the New
Lender.
     (c) A transfer will only be effective if the procedure set out in Section
11.6.5 is complied with.
          11.6.3 Assignment or Transfer Fee. The Existing Lender shall, on the
date upon which an assignment or transfer takes effect, pay to Administrative
Agent (for its own account) a fee in accordance with Schedule 11.6, unless the
New Lender is an Affiliate of such Existing Lender.
          11.6.4 Limitation of Responsibility of Existing Lenders.
     (a) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:
     (i) the legality, validity, effectiveness, adequacy or enforceability of
the Loan Documents or any other documents;
     (ii) the financial condition of any Obligor;
     (iii) the performance and observance by any Obligor of its Obligations
under the Loan Documents or any other documents; or
     (iv) the accuracy of any statements (whether written or oral) made in or in
connection with any Loan Document or any other document and any representations
or warranties implied by law are excluded.
     (b) Each New Lender confirms to the Existing Lender and the other Credit
Parties that it:
     (i) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Loan Document; and
Senior Bridge Loan Agreement

52



--------------------------------------------------------------------------------



 



     (ii) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Loan Documents or any Commitment is in force.
     (c) Nothing in any Loan Document obliges an Existing Lender to:
     (i) accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Section 11.6; or
     (ii) support any losses directly or indirectly incurred by the New Lender
by reason of the non-performance by each Obligor of its obligations under the
Loan Documents or otherwise.
          11.6.5 Procedure for Transfer.
     (a) Subject to the conditions set out in Section 11.6.2 a transfer is
effected in accordance with paragraph (c) below when Administrative Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender. Administrative Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.
     (b) Administrative Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.
     (c) On the Transfer Date:
     (A) to the extent that in the Transfer Certificate the Existing Lender
seeks to transfer by novation its rights and obligations under the Loan
Documents Borrower and the Existing Lender shall be released from further
obligations towards one another under the Loan Documents and their respective
rights against one another under the Loan Documents shall be cancelled (being
the “Discharged Rights and Obligations”); provided that (i) such Existing Lender
shall continue to be entitled to the benefits of (and subject to the obligations
and limitations of) Article IV and Section 11.4 and to any fees payable
hereunder that have accrued for such Existing Lender’s account but have not yet
been paid and (ii) unless otherwise agreed by Borrower, such Existing Lender
shall continue to be obligated to pay to Borrower any amount required to be
refunded pursuant to Section 3.5.1;
     (B) Borrower and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as Borrower and
Senior Bridge Loan Agreement

53



--------------------------------------------------------------------------------



 



the New Lender have assumed and/or acquired the same in place of Borrower and
the Existing Lender;
     (C) Administrative Agent, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an original Lender under this
Agreement with the rights and/or obligations acquired or assumed by it as a
result of the transfer and to that extent Administrative Agent and the Existing
Lender shall each be released from further obligations to each other under the
Loan Documents; and
     (D) the New Lender shall become a Party as a “Lender.”
          11.6.6 Copy of Transfer Certificate to Borrower. Administrative Agent
shall, as soon as reasonably practicable after it has executed a Transfer
Certificate, send to Borrower a copy of that Transfer Certificate.
          11.6.7 Disclosure of Information. Subject to the requirements of
Section 11.7, any Lender may disclose to any of its Affiliates and any other
Person:
     (a) to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;
     (b) with (or through) whom that Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, this Agreement or Borrower; or
     (c) to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation,
any information about Borrower and the Loan Documents as that Lender shall
consider appropriate.
          11.6.8 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          11.6.9 Register. Administrative Agent shall maintain a copy of each
Transfer Certificate delivered to it and a register for the recordation of the
names and addresses of Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(each, a “Register”). The entries in each Register shall be conclusive, and
Borrower, Administrative Agent, and Lenders may treat each Person whose name is
recorded in a Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. Each
Register shall be
Senior Bridge Loan Agreement

54



--------------------------------------------------------------------------------



 



available for inspection by any party to this Agreement at any reasonable time
and from time to time upon reasonable prior notice.
          11.6.10 Participations. Any Lender may at any time, without the
consent of, or notice to, Borrower or Administrative Agent, sell participations
to any Person (other than a natural person or Borrower or any of Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (a) such Lender’s
obligations under this Agreement shall remain unchanged, (b) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (c) Borrower, Administrative Agent, and Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.1 that affects such Participant or to release any Guarantor under a
Parent Guaranty. Subject to Section 11.6.4, Borrower agrees that each
Participant shall be entitled to the benefits of (and subject to obligations
under) Sections 4.1, 4.4, and 4.5 to the same extent as if it were a Lender and
had acquired its interest by assignment or transfer pursuant to Section 11.6.2.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.8 as though it were a Lender, provided that such
Participant agrees to be subject to Section 3.9 as though it were a Lender.
          11.6.11 Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 4.1 or 4.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent. A Participant
that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 4.1 unless Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 4.1.5 as though it were a Lender (it being understood that
the documentation required under Section 4.1.5 shall be delivered to the
participating Lender).
     11.7 Treatment of Certain Information; Confidentiality. Each Credit Party
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
Party, (e) in connection with the exercise of any remedies hereunder or under
any other Loan
Senior Bridge Loan Agreement

55



--------------------------------------------------------------------------------



 



Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or prospective assignee of or Participant in any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower, or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section.
     For purposes of this Section, “Information” means all information received
from ProLogis, Borrower or any Consolidated Subsidiary relating to ProLogis,
Borrower or any Consolidated Subsidiary or any of their respective businesses,
other than any such information that is available to the applicable Credit Party
on a nonconfidential basis from a source other than Borrower or any Consolidated
Subsidiary.
     Each Credit Party acknowledges that (A) the Information may include
material non-public information concerning ProLogis, Borrower or any
Consolidated Subsidiary, as the case may be, (B) it has developed compliance
procedures regarding the use of material non-public information, and (C) it will
handle such material non-public information in accordance with applicable Law.
     11.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of Administrative Agent, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or such
Affiliate to or for the credit or the account of Borrower against any and all of
the obligations of Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     11.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment
Senior Bridge Loan Agreement

56



--------------------------------------------------------------------------------



 



that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
     11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each Party. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
     11.11 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     11.12 Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.1, or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then Borrower may, at its sole expense and effort, upon notice to such Lender
and Administrative Agent, require such Lender to assign and transfer, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.6; provided that the written consent of such
Lender shall not be required in order to effect such assignment and transfer),
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
     (a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 11.6.3;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
Senior Bridge Loan Agreement

57



--------------------------------------------------------------------------------



 



     (c) in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or transfer if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and transfer cease
to apply.
     11.13 GOVERNING LAW; JURISDICTION; ETC.
          11.13.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          11.13.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR IN SUCH
FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTY IN
THE COURTS OF ANY JURISDICTION.
          11.13.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.13.2. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
Senior Bridge Loan Agreement

58



--------------------------------------------------------------------------------



 



          11.13.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          11.13.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.14 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower and each Guarantor, which information includes the name and
address of Borrower and each Guarantor and other information that will allow
such Lender to identify Borrower and each Guarantor in accordance with the Act.
     11.15 Know Your Customers.
          11.15.1 Borrower Information. If:
     (a) any Change in Law;
     (b) any change in the status of Borrower or any Guarantor after the date of
this Agreement; or
     (c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
requires Administrative Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, Borrower shall promptly upon the
request of Administrative Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by
Senior Bridge Loan Agreement

59



--------------------------------------------------------------------------------



 



Administrative Agent (for itself or on behalf of any Lender) or such Lender (for
itself or, in the case of the event described in paragraph (c) above, on behalf
of any prospective new Lender) in order for Administrative Agent, such Lender
or, in the case of the event described in paragraph (c) above, such prospective
new Lender to carry out and be satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable Laws pursuant
to the transactions contemplated in the Loan Documents.
          11.15.2 Lender Information. Each Lender shall promptly upon the
request of Administrative Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by Administrative
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable Laws pursuant to the
transactions contemplated in the Loan Documents.
          11.15.3 Limitation on Assignments. Notwithstanding Section 11.6, an
assignment will only be effective on performance by Administrative Agent of all
“know your customer” or other checks relating to any Person that it is required
to carry out in relation to such assignment, the completion of which
Administrative Agent shall promptly notify to the assigning Lender and the
applicable Eligible Assignee.
          11.15.4 Lender Responsibility. Nothing in this Agreement shall require
Administrative Agent or any Arranger to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to Administrative Agent and each Arranger that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by Administrative Agent or any
Arranger.
     11.16 Time of the Essence. Time is of the essence of the Loan Documents.
     11.17 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of Borrower in
respect of any such sum due from it to any Credit Party hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Administrative Agent of any sum adjudged to be so due in the Judgment
Currency, Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
applicable Credit Party from Borrower in the Agreement Currency, Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the applicable Credit Party against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
applicable Credit Party in such currency, such Credit Party agrees to return the
amount of any excess to Borrower (or to any other Person who may be entitled
thereto under applicable law).
Senior Bridge Loan Agreement

60



--------------------------------------------------------------------------------



 



     11.18 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     11.19 No Fiduciary Duty. In connection with all aspects of each transaction
contemplated hereby, Borrower acknowledges and agrees, and acknowledges its
respective Affiliates’ understanding, that: (a) the Aggregate Commitments
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between Borrower and certain of its Affiliates, on the
one hand, and Administrative Agent, Arranger and Lenders, on the other hand, and
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, Administrative Agent and each Arranger is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary for
Borrower or any of its Affiliates, stockholders, creditors or employees; (c)
neither Administrative Agent nor Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of Borrower with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether Administrative Agent or
Arranger has advised or is currently advising Borrower or any of its Affiliates
on other matters) and neither Administrative Agent nor Arranger has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (d) Administrative Agent and Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
neither Administrative Agent or Arranger has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(e) Administrative Agent and Arranger have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Borrower hereby waives and releases, to the fullest extent
permitted by law, any claim that it may have against Administrative Agent or
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.
     11.20 Survival. All covenants, agreements, representations and warranties
made by the Obligors in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any
Senior Bridge Loan Agreement

61



--------------------------------------------------------------------------------



 



accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.
[Signature pages follow]
Senior Bridge Loan Agreement

62



--------------------------------------------------------------------------------



 



                  PLD INTERNATIONAL INCORPORATED    
 
           
 
  By:   /s/ Phillip D. Joseph, Jr.    
 
           
 
  Name:   Phillip D. Joseph, Jr.    
 
  Title:   Senior Vice President — Treasurer    

 

1



--------------------------------------------------------------------------------



 



                  J.P. MORGAN EUROPE LIMITED, as Administrative Agent    
 
           
 
  By:   /s/ Ching Loh    
 
           
 
  Name:   Ching Loh    
 
  Title:   Associate    
 
                JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a Lender    
 
           
 
  By:   /s/ Brendan M. Poe    
 
           
 
  Name:   Brendan M. Poe    
 
  Title:   Vice President    

 

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
PRICING SCHEDULE
The Applicable Margin and the Facility Fee Rate (the “pricing”) will be
determined in accordance with the table below based upon the Moody’s Rating, the
S&P Rating and the Fitch Rating, as follows: If ProLogis has ratings from all
three Rating Agencies, then the pricing will be based on the higher of the S&P
Rating and the Moody’s Rating. If ProLogis has ratings from only two of such
Rating Agencies, then the pricing will be based upon the higher of such ratings.
If ProLogis has only one or none of such ratings, then the highest pricing
(i.e., pricing Level IV) will apply.

              Level   Ratings (Moody's/S&P/Fitch)   Applicable Margin   Facility
Fee Rate I   Baa1/BBB+/BBB+ or better   1.25%   0.25% II   Baa2/BBB/BBB   1.40%
  0.30% III   Baa3/BBB-/BBB-   1.65%   0.35% IV   Less than Baa3/BBB-/BBB-or not
rated   2.05%   0.45%

In the event the Maturity Date is extended pursuant to Section 3.10, the
Applicable Margin set forth in the table above shall increase by (a) 0.50%
effective as of the date that is six months after the Closing Date and (b) an
additional 0.50% effective as of the date that is nine months after the Closing
Date.
Any change in the Applicable Margin and the Facility Fee Rate resulting from a
change in the Moody’s Rating, the S&P Rating or the Fitch Rating shall be
effective commencing on the fifth Business Day following the earlier to occur of
(a) Administrative Agent’s receipt of notice from Borrower, as required in
Section 7.2.2, of an applicable change in the such rating and (b) Administrative
Agent’s actual knowledge of an applicable change in such rating.
Notwithstanding anything set forth herein to the contrary, if the Global
Agreement is refinanced in connection with the Proposed Merger Transaction and
the interest rate margin applicable to the debt that is used to refinance the
Global Agreement is different than the then-applicable Applicable Margin, the
Applicable Margin shall be automatically adjusted so that it equals the interest
rate margin applicable to such refinancing debt.
Schedule 1.1

1



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
MANDATORY COST FORMULAE
1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with:
     (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions) or
     (b) the requirements of the European Central Bank.
     2. On the first day of each Interest Period (or as soon as possible
thereafter), Administrative Agent shall calculate, as a percentage rate, a rate
(the “Additional Cost Rate”) for each Lender, in accordance with the paragraphs
set out below. The Mandatory Cost will be calculated by Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.
     3. The Additional Cost Rate for any Lender lending from a Lending Office in
a Participating Member State will be the percentage notified by that Lender to
Administrative Agent. This percentage will be certified by that Lender in its
notice to Administrative Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
that Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Lending Office.
     4. The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by Administrative Agent as follows:
     in relation to any Loan:

     
E x 0.01
  per cent. per annum.
  300
 

Where:
“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.
“B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 3.4.2 of the Agreement, and, in the case of interest (other than on
overdue amounts) charged at the Default Rate, without counting any increase in
interest rate effected by the charging of the Default Rate) payable for the
relevant Interest Period of such Loan.
“C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
Schedule 1.2

1



--------------------------------------------------------------------------------



 



“D” is the percentage rate per annum payable by the Bank of England to
Administrative Agent on interest bearing Special Deposits.
“E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.
     5. For the purposes of this Schedule:
     “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
     “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;
     “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
column 1 of the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and
     “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.
     6. In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e. 5 per cent. will be included in the formula as
5 and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.
     7. If requested by Administrative Agent, then each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.
     8. Each Lender shall supply any information required by Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:
     (a) the jurisdiction of its Lending Office; and
     (b) any other information that Administrative Agent may reasonably require
for such purpose.
Each Lender shall promptly notify Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
     9. The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a
Schedule 1.2

2



--------------------------------------------------------------------------------



 



Lender notifies Administrative Agent to the contrary, each Lender’s obligations
in relation to cash ratio deposits and Special Deposits are the same as those of
a typical bank from its jurisdiction of incorporation with a Lending Office in
the same jurisdiction as its Lending Office.
     10. Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.
     11. Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.
     12. Any determination by Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.
     13. Administrative Agent may from time to time, after consultation with
Borrower and the Lenders, determine and notify to all parties to this Agreement
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.
Schedule 1.2

3



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS AND PERCENTAGES

                              Percentage Lender   Commitment   rounded to 9
decimal places
JPMorgan Chase Bank, N.A., London Branch
  € 500,000,000       100.000000000 %
Total
  € 500,000,000       100.000000000 %

Schedule 2.1

1



--------------------------------------------------------------------------------



 



SCHEDULE 11.2
CERTAIN ADDRESSES FOR NOTICES
PLD International Incorporated
ProLogis
4545 Airport Way
Denver, CO 80239
Attention: Phil Joseph
Tel: (303) 567-5663
Fax: (303) 375-8581
Email: pjoseph@prologis.com
Website Address: www.prologis.com
ADMINISTRATIVE AGENT:
J.P. Morgan Europe Limited
125 London Wall, 9th Floor
London, EC2Y 5AJ
Attention: Ching Loh
Tel: +44 207 777 2350 ext.72350
Fax: +44 207 777 2360
Email: Ching.Loh@jpmorgan.com
Schedule 11.2

1



--------------------------------------------------------------------------------



 



SCHEDULE 11.6
PROCESSING AND RECORDATION FEES
Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of US$3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be US$2,500 plus the amount set forth below:

      Transaction   Assignment Fee
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
  US$0
 
   
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  US$500

For purposes of this Schedule 11.6, “Assignee Group” means two or more Eligible
Assignees that are Affiliates of one another or two or more Approved Funds
managed by the same investment advisor.
Schedule 11.6

1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date:                                         ,                     
To:     J.P. Morgan Europe Limited, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Senior Bridge Loan Agreement dated as of April 21, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among PLD International Incorporated (“Borrower”), the
Lenders from time to time party thereto and J.P. Morgan Europe Limited, as
Administrative Agent.
     Borrower hereby requests (select one):
o A Borrowing of Loans.
o A continuation of Loans that currently have an Interest Period ending on
[                                        .]

1.   On                                          (a Business Day).   2.   In the
aggregate amount of                     .   3.   With an Interest Period of
                                         [7/14 days] [1/2/3/6 month(s)].      
[The undersigned hereby certifies that:

  1.   The Borrowing requested herein complies with Section 2.1 of the
Agreement; and     2.   The proceeds of the Borrowing will be used for the
purposes set forth in Section 7.6 of the Credit Agreement.]

                  PLD INTERNATIONAL INCORPORATED    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit A

1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF TRANSFER CERTIFICATE
To:     J.P. Morgan Europe Limited, as Administrative Agent
From: [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)
Dated:                                                                   , 20  
                   
PLD INTERNATIONAL INCORPORATED
SENIOR BRIDGE LOAN AGREEMENT
dated as of April 21, 2011 (the “Agreement”)
1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.
2. We refer to Section 11.6.5 (Procedure for Transfer):

  (a)   The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule hereto in
accordance with Section 11.6.5 (Procedure for Transfer).     (b)   The proposed
Transfer Date is [                    ].     (c)   The Lending Office and
address, fax number and attention details for notices to the New Lender for the
purposes of Section 11.2 (Notices) and the account details for payment are set
out in the Schedule hereto.

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Section 11.6.4 (Limitation of
Responsibility of Existing Lenders).
4. This Transfer Certificate may be executed in any number of counterparts each
of which shall have the same effect as if the signatures on the counterparts
were on a single counterpart of this Transfer Certificate.
Exhibit C

1



--------------------------------------------------------------------------------



 



5. This Transfer Certificate is governed by New York law.
Exhibit C

2



--------------------------------------------------------------------------------



 



THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]
[Lending Office address, fax number and attention details for notices and
account details for payments]

                      [Existing Lender]       [New Lender]    
 
                   
By:
          By:        
 
                   

    This Transfer Certificate is accepted by Administrative Agent, and the
Transfer Date is confirmed as [                    ].       J.P. Morgan Europe
Limited

By:                                                             
Exhibit C

3